 



EXHIBIT 10.1
SECURITIES PURCHASE AGREEMENT
by and between
METHODE ELECTRONICS, INC.
and
GEMTRON CORPORATION
Dated as of February 28, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. PURCHASE AND SALE OF INTERESTS
    1  
1.1. Agreement to Purchase and Sell Interests
    1  
1.2. Purchase Price
    1  
 
       
2. CLOSING
    2  
2.1. Closing
    2  
2.1.1. Closing Deliverables
    2  
2.1.2. Closing Payment
    2  
2.2. Payment of Cash by TST
    2  
2.3. Location and Effective Time of Closing
    2  
 
       
3. CALCULATION OF ADJUSTED NET WORKING CAPITAL AND BONUS RIGHTS SETTLEMENT
AMOUNT
    3  
3.1. Adjusted Net Working Capital Calculation
    3  
3.1.1. Estimated Closing Statement
    3  
3.1.2. Closing Statement
    3  
3.1.3. Disputed Adjustments
    3  
3.1.4. Payment of Net Working Capital Adjustment
    4  
3.2. Calculation of Bonus Rights Settlement Amount
    4  
3.3. Independent Accounting Firm
    4  
3.3.1. Selection
    4  
3.3.2. Independent Accounting Firm Fees and Expenses
    5  
 
       
4. REPRESENTATIONS AND WARRANTIES OF GEMTRON CONCERNING TST
    5  
4.1. Organization, Power and Qualification
    5  
4.2. Subsidiaries
    5  
4.3. Authorization by TST
    5  
4.4. No Violation; TST Consents
    6  
4.5. Capitalization
    6  
4.6. Financial Statements
    6  
4.7. Liabilities and Obligations
    7  
4.8. Absence of Certain Changes
    7  
4.9. Tax Returns and Reports
    9  
4.10. Title to and Condition of Assets
    10  
4.10.1. Title and Condition
    10  
4.10.2. All Assets Necessary
    11  
4.11. Real Estate and Leases
    11  
4.12. Material Contracts
    11  
4.13. Receivables
    13  
4.14. Inventory
    13  
4.15. Litigation
    13  
4.16. Bank Accounts, Guarantees, Powers of Attorney, Systems Access
    13  
4.17. Insurance
    13  
4.18. Employment and Labor Matters
    14  
4.19. Employee Benefits
    15  

- i -



--------------------------------------------------------------------------------



 



         
4.19.1. Employee Plans
    15  
4.19.2. TST Bonus Rights Settlement Plan
    16  
4.20. Intellectual Property
    17  
4.20.1. Title to Intellectual Property
    17  
4.20.2. Identification of Intellectual Property
    17  
4.20.3. No Infringement by TST
    17  
4.20.4. Infringement by Third Parties
    17  
4.20.5. Registrations for Intellectual Property
    18  
4.20.6. Trade Secrets
    18  
4.20.7. Employee Developments
    18  
4.21. Legal Compliance
    18  
4.22. Approvals
    19  
4.23. Transactions with Affiliates
    19  
4.24. Environmental Matters
    19  
4.24.1. Environmental Compliance
    19  
4.24.2. Environmental Audits
    19  
4.24.3. Release, Storage or Disposal of Hazardous Materials
    19  
4.24.4. Remedial Actions
    20  
4.24.5. Storage Tanks
    20  
4.24.6. PCBs and Asbestos
    20  
4.24.7. Environmental Claims
    20  
4.25. TST Products
    21  
4.25.1. Product Liability
    21  
4.25.2. Warranties; Rebates
    21  
4.25.3. Complaints
    21  
4.26. Principal Customers and Suppliers
    21  
4.27. Copies of Documents
    22  
 
       
5. REPRESENTATIONS AND WARRANTIES OF GEMTRON CONCERNING GEMTRON
    22  
5.1. Organization; Authorization
    22  
5.2. No Violation; Gemtron Consents
    22  
5.3. Ownership of TST
    23  
 
       
6. REPRESENTATIONS AND WARRANTIES OF METHODE
    23  
6.1. Organization; Authorization
    23  
6.2. No Violation; Methode Consents
    23  
 
       
7. COVENANTS PRIOR TO CLOSING
    24  
7.1. Conduct of Business; No Material Change
    24  
7.2. Investigation
    24  
7.3. Preserve Accuracy of Representations and Warranties; Schedules
    24  
7.4. Notice of Certain Events
    25  
7.5. Regulatory Authorizations; Notices and Consents
    25  
7.5.1. Governmental Approvals for Gemtron’s and TST’s Performance
    25  
7.5.2. Consents of Third Parties for Gemtron’s and TST’s Performance
    25  
7.5.3. Governmental Approvals for Methode’s Performance
    25  
7.5.4. HSR Filings
    26  

- ii -



--------------------------------------------------------------------------------



 



         
7.6. Excluded Assets and Liabilities
    26  
7.7. No Solicitation; Other Offers
    26  
7.8. Employee Departures
    26  
7.9. TST Bonus Rights Settlement Plan Payments
    26  
7.10. Satisfaction of Closing Conditions
    27  
7.10.1. Methode’s Closing Conditions
    27  
7.10.2. Gemtron’s Closing Conditions
    27  
 
       
8. CONDITIONS TO CLOSING
    27  
8.1. Mutual Conditions
    27  
8.1.1. No Suit
    27  
8.1.2. HSR Waiting Period
    27  
8.2. Conditions to Methode’s Obligations
    27  
8.2.1. Representations and Warranties
    27  
8.2.2. Covenants
    27  
8.2.3. Intentionally Omitted
    28  
8.2.4. Consents and Approvals
    28  
8.2.5. No Material Adverse Effect
    28  
8.2.6. Payoff Letter
    28  
8.2.7. Supply Agreement
    28  
8.2.8. Shared Services Agreement
    28  
8.2.9. Bonus Rights Letters of Credit Arrangements
    28  
8.2.10. Technology Review
    28  
8.2.11. Closing Documents
    28  
8.3. Conditions to Gemtron’s and TST’s Obligations
    29  
8.3.1. Representations and Warranties
    29  
8.3.2. Covenants
    29  
8.3.3. Intentionally Omitted
    30  
8.3.4. Approvals
    30  
8.3.5. Purchase Price
    30  
8.3.6. Bonus Rights Letters of Credit Arrangements
    30  
8.3.7. Closing Documents
    30  
 
       
9. TERMINATION
    30  
9.1. Termination of Agreement Prior to Closing
    30  
9.1.1. Mutual Consent
    30  
9.1.2. Breach
    31  
9.1.3. Respective Conditions
    31  
9.1.4. Mutual Conditions
    31  
9.2. Effect of Termination Prior to Closing
    31  
 
       
10 INDEMNIFICATION
    31  
10.1. Indemnification Obligations of Methode
    31  
10.2. General Indemnification Obligations of Gemtron
    32  
10.3. Special Intellectual Property Indemnification Obligations of Gemtron
    33  
10.4. Nature and Survival of Representations and Warranties
    33  
10.5. Limitations on Indemnification Obligations
    33  
10.5.1. Threshold
    33  

- iii -



--------------------------------------------------------------------------------



 



         
10.5.2. General Limitation on Amount
    34  
10.6. Method of Asserting Claims
    34  
10.7. Certain Limitations
    35  
10.8. Setoff; Payment of Claims
    35  
10.8.1. Setoff by Methode
    35  
10.8.2. Setoff by Gemtron
    35  
10.9. Treatment of Claims
    35  
10.10. Insurance Recoveries
    35  
10.11. Exclusive Remedy
    35  
 
       
11 POST-CLOSING AGREEMENTS
    36  
11.1. Tax Returns
    36  
11.1.1. Preparation of Tax Returns
    36  
11.1.2. Reimbursement of Refunds
    36  
11.1.3. Continued Cooperation
    36  
11.2. Releases
    37  
11.3. Employees
    37  
11.4. Gemtron’s Post-Closing Confidentiality Obligations
    37  
11.5. Employee Benefit Plans
    37  
11.5.1. Participation in Employee Plans
    37  
11.5.2. Group Health Plan
    38  
11.5.3. Vacation Pay
    38  
11.5.4. COBRA Benefits
    38  
 
       
12 GENERAL PROVISIONS
    38  
12.1. Entire Agreement
    38  
12.2. Amendment; Waiver
    38  
12.3. Expenses
    38  
12.4. Notices
    38  
12.5. Assignment
    39  
12.6. Severability
    39  
12.7. Counterparts; Facsimiles
    40  
12.8. Construction
    40  
12.9. Instruments of Further Assurance
    40  
12.10. Public Announcements
    40  
12.11. No Third Party Beneficiaries
    41  
12.12. Governing Law
    41  
12.13. Disputes
    41  

- iv -



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Estimated Adjusted Net Working Capital Calculation
Exhibit B
  Form of Supply Agreement
Exhibit C
  Form of Shared Services Agreement
Exhibit D
  Form of Noncompetition and Confidentiality Agreement
Exhibit E
  Bonus Rights Settlement Amount

SCHEDULES

     
Schedule 4.1
  Foreign Qualifications
Schedule 4.4
  No Violation; TST Consents
Schedule 4.6
  Financial Statements
Schedule 4.7
  Liabilities and Obligations
Schedule 4.8
  Absence of Certain Changes
Schedule 4.9
  Tax Returns and Reports
Schedule 4.10
  Title to and Condition of Assets
Schedule 4.11
  Real Estate and Leases
Schedule 4.12
  Material Contracts
Schedule 4.13
  Receivables
Schedule 4.15
  Litigation
Schedule 4.16
  Bank Accounts, Guarantees and Powers
Schedule 4.17
  Insurance
Schedule 4.18
  Employee Matters
Schedule 4.19
  Employee Benefits
Schedule 4.20
  Intellectual Property
Schedule 4.21
  Legal Compliance
Schedule 4.22
  Approvals
Schedule 4.24
  Environmental Matters
Schedule 4.25
  TST Products
Schedule 4.26
  Principal Customers and Suppliers
Schedule 5.2
  No Violation; Gemtron Consents
Schedule 6.2
  No Violation; Methode Consents
Schedule 8.2.4
  Consents and Approvals

- v -



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
     This SECURITIES PURCHASE AGREEMENT (“Agreement”) is made and entered into
as of February 28, 2007, by and between Methode Electronics, Inc., a Delaware
corporation (“Methode”), and Gemtron Corporation, a Tennessee corporation
(“Gemtron”). Capitalized terms used but not defined in this Agreement shall have
the respective meanings set forth in the Appendix of Definitions attached hereto
and made a part hereof.
R E C I T A L S:
     WHEREAS, Gemtron is a member of TouchSensor Technologies, L.L.C., a
Delaware limited liability company (“TST”), and, as of the Closing, Gemtron will
be the sole member and holder of all of the Interests of TST;
     WHEREAS, TST owns certain patents, trade secrets, know-how and other
Intellectual Property relating to touch-based switches and sensors employing
field-effect technology, and associated displays, incorporated into flexible and
rigid substrates (the “Technology”) and is in the business of developing,
licensing, manufacturing and selling products utilizing the Technology (the
“Business”);
     WHEREAS, Gemtron desires to sell, transfer and assign to Methode, and
Methode wishes to acquire from Gemtron, upon the terms and conditions set forth
herein, one hundred percent (100%) of the Interests of TST, such that Methode
(or a Subsidiary of Methode designated by Methode in writing prior to the
Closing) becomes the sole member of TST and the sole holder of all ownership
interest in TST;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and in reliance upon the representations and warranties
hereinafter set forth, the parties agree as follows.
1. PURCHASE AND SALE OF INTERESTS.
     1.1. Agreement to Purchase and Sell Interests. Subject to the terms and
conditions contained herein, Gemtron agrees to transfer and deliver to Methode
(or a Subsidiary of Methode designated by Methode in writing prior to the
Closing), and Methode agrees to acquire (or cause a Subsidiary of Methode
designated by Methode in writing prior to the Closing to acquire) from Gemtron,
at the Closing, free and clear of all claims or Liens of any nature whatsoever,
all of the Interests of TST (collectively, the “Acquired Interests”).
     1.2. Purchase Price. The aggregate purchase price for all of the Acquired
Interests (the “Purchase Price”) shall equal (A) (i) Sixty Five Million Dollars
($65,000,000), plus (ii) the Net Working Capital Adjustment (which may be a
positive number increasing the aggregate Purchase Price or a negative number
decreasing the aggregate Purchase Price) as set forth in the Final Closing
Statement (as defined in Section 3.1), minus (iii) the Bonus Rights Settlement
Amount (as defined in Section 3.2), payable as provided in Sections 2.1.2 and
3.1.4, plus (B) the assumption by Methode of Gemtron’s obligations under the
Bonus Rights Letters of Credit, as provided in Section 8.3.6.

- 1 -



--------------------------------------------------------------------------------



 



2. CLOSING.
     2.1. Closing. The consummation of the purchase and sale of the Acquired
Interests as contemplated by this Agreement (the “Closing”) shall take place on
February 28, 2007, subject to the satisfaction or waiver of all of the
conditions to Gemtron’s and Methode’s obligations to close set forth in
Section 8, or on such other date as may be mutually agreed upon by Methode and
Gemtron (the “Closing Date”).
          2.1.1. Closing Deliverables. At the Closing, (i) Gemtron will deliver
to Methode the various agreements, certificates and documents referred to in
Section 8.2, (ii) Methode will deliver to Gemtron the various agreements,
certificates and documents referred to in Section 8.3, (iii) Gemtron will
transfer, assign, convey and deliver to Methode instruments of assignment
conveying all right, title and interest in the Acquired Interests, free and
clear of all Liens, (iv) Methode will pay the Closing Payment as provided in
Section 2.1.2 and (v) Gemtron and Methode will instruct TST to pay to Gemtron
all available cash of TST as provided in Section 2.2.
          2.1.2. Closing Payment. At the Closing, Methode shall deliver to
Gemtron a sum equal to (i) Sixty Five Million Dollars ($65,000,000) minus
(ii) the Bonus Rights Settlement Amount (as defined in Section 3.2) (the
“Closing Payment”), payable by wire transfer to Gemtron in accordance with the
following wire instructions:
JPMorgan Chase Bank
55 Water Street
New York, NY 10041
ABA # 021-000021
Account Name: Gemtron Corporation
Account Number: 323-080812
The Closing Payment shall be applied as follows:
     (a) first, the amount identified in the Payoff Letter delivered by Gemtron
pursuant to Section 8.2.6 to the repayment of all Liabilities owed by TST to
Gemtron; and
     (b) the remainder of the Closing Payment to Gemtron.
     2.2. Payment of Cash by TST. Notwithstanding Section 7.1, immediately prior
to the Closing, Gemtron shall declare, immediately prior to Closing, a
distribution of all available cash of TST as of the close of business on the
Closing Date. To the extent that such distribution is not paid prior to the
Closing, Gemtron and Methode shall cause TST to pay to Gemtron such
distribution, promptly after the Closing by wire transfer to Gemtron in
accordance with the wire instructions set forth in Section 2.1.2.
     2.3. Location and Effective Time of Closing. The Closing shall take place
at the offices of Jenner & Block LLP, 330 North Wabash Avenue, Chicago, Illinois
60611, at 10:00

- 2 -



--------------------------------------------------------------------------------



 



a.m. (Chicago time), or such other location and time as may be agreed by the
parties. Title to the Acquired Interests shall be deemed to have been
transferred to Methode at 11:59 p.m. (Chicago time) on the Closing Date.

3.   CALCULATION OF ADJUSTED NET WORKING CAPITAL AND BONUS RIGHTS SETTLEMENT
AMOUNT.

     3.1. Adjusted Net Working Capital Calculation.
          3.1.1. Estimated Closing Statement. Gemtron and Methode hereby agree
that Exhibit A hereto sets forth, by way of example, the manner in which the
Adjusted Net Working Capital was calculated as of the dates shown thereon and
the format of the Closing Statement.
          3.1.2. Closing Statement. Gemtron and Methode shall direct the
Independent Accounting Firm (as defined in Section 3.3.1) to prepare and submit
to Methode and Gemtron a statement (the “Closing Statement”) certified by the
Independent Accounting Firm and setting forth the current assets of TST,
including receivables, all deposits (including security deposits and prepaid
rents, however denominated), and all other current assets, but excluding cash,
as they shall exist at the Closing Date, less the current liabilities, including
payables, accrued expenses, deferred income and all other current liabilities,
of TST as they shall exist at the Closing Date and less all other Liabilities
(if any), including noncurrent deferred income and any Indebtedness not paid off
as part of the Closing Payment, but excluding Liabilities represented by the
Bonus Rights Settlement Amount and excluding the long-term portion of the
capital lease reflected in the Financial Statements and disclosed on
Schedule 4.12 (“Adjusted Net Working Capital”). In each case, the current
assets, current liabilities and other Liabilities shall be determined in
accordance with GAAP consistent with TST’s past practices. The Closing Statement
shall show in reasonable detail the means by which Adjusted Net Working Capital
was calculated (including lists of current assets and current liabilities) and
shall set forth the Net Working Capital Adjustment (as defined in
Section 3.1.4). The manner in which the Adjusted Net Working Capital shall be
calculated and the format of the Closing Statement shall be consistent with
Exhibit A hereto. Gemtron and Methode shall cause TST to direct the Independent
Accounting Firm to submit the Closing Statement as soon as reasonably practical
after the Closing and in no event later than May 31, 2007.
          3.1.3. Disputed Adjustments. Upon receipt of the Closing Statement,
Gemtron and Methode and their respective accountants and representatives shall
be permitted during the succeeding thirty (30) day period to examine the
accounting records and work papers prepared by the Independent Accounting Firm
in connection with the preparation of the Closing Statement. If Gemtron and
Methode agree to the Closing Statement, it shall become the final Closing
Statement (the “Final Closing Statement”). If Gemtron and/or Methode do not
agree to the Closing Statement, Gemtron and/or Methode shall within thirty
(30) days after delivery of the Closing Statement by the Independent Accounting
Firm, prepare and deliver to the other party a list of disputed adjustments (the
“Disputed Adjustments”) to the Closing Statement. If either party fails to
deliver a list of Disputed Adjustments within thirty (30) days after the
delivery of the Closing Statement by the Independent Accounting Firm, such party
shall be

- 3 -



--------------------------------------------------------------------------------



 




deemed to have agreed to the Closing Statement. Gemtron and Methode shall use
Reasonable Efforts to resolve the Disputed Adjustments. If Gemtron and Methode
are able to reach an agreement on the Disputed Adjustments, the Closing
Statement shall be amended to reflect such agreement and shall become the Final
Closing Statement. If Gemtron and Methode are unable to reach an agreement on
the Disputed Adjustments within thirty (30) days after receipt of all Disputed
Adjustments, then Gemtron and Methode shall select a replacement Independent
Accounting Firm in accordance with Section 3.3 (unless Methode and Gemtron both
elect to retain the original Independent Accounting Firm) and shall cause such
Independent Accounting Firm to review the Disputed Adjustments and determine the
final value of each of the Disputed Adjustments in a prompt manner (and in any
event within sixty (60) days of receipt of the Disputed Adjustments). In making
such determination, the Independent Accounting Firm shall consider only the
items or amounts in dispute (and any other items or amounts relating thereto),
and the determination of each Disputed Adjustment’s value, as so computed, shall
not, in any event, be outside the range of dollars proposed by Gemtron and
Methode. The Closing Statement shall then be amended to reflect the
determination of the final value of each of the Disputed Adjustments and shall
become the Final Closing Statement. The Final Closing Statement shall be deemed
to be and shall be conclusive and binding on the parties to this Agreement for
purposes of determining the Adjusted Net Working Capital as of the Closing and
the Net Working Capital Adjustment.
          3.1.4. Payment of Net Working Capital Adjustment. Within twenty
(20) calendar days after the Final Closing Statement is determined and becomes
final, (i) if the Adjusted Net Working Capital in the Final Closing Statement is
greater than $11,225,000, then Methode shall pay to Gemtron the difference, by
wire transfer to Gemtron, or (ii) if the Adjusted Net Working Capital in the
Final Closing Statement is less than $10,225,000, then Gemtron shall pay to
Methode the difference, by wire transfer to Methode. The amount payable by
either party under this Section 3.1.4 shall be the “Net Working Capital
Adjustment,” expressed as a positive number increasing the aggregate Purchase
Price under Section 1.2 if payable by Methode and expressed as a negative number
decreasing the aggregate Purchase Price under Section 1.2 if payable by Gemtron.
     3.2. Calculation of Bonus Rights Settlement Amount. Attached as Exhibit E
hereto is a statement setting forth the net present value of all amounts
scheduled to be paid after the Closing Date (assuming that all payments of
principal and interest due under the TST Bonus Rights Settlement Plan shall be
paid when due and applying an agreed discount rate) for Liabilities under the
TST Bonus Rights Settlement Plan (the “Bonus Rights Settlement Amount”).
     3.3. Independent Accounting Firm.
          3.3.1. Selection. Prior to the Closing and continuing after the
Closing, Methode and Gemtron shall jointly retain KPMG LLP to determine the
Adjusted Net Working Capital in accordance with this Section 3 (the “Independent
Accounting Firm”). The parties shall cause TST to grant the Independent
Accounting Firm reasonable access to the records and premises of TST, prior to
and after Closing, to permit the Independent Accounting Firm to perform the
duties assigned to it hereunder. In the event that the Independent Accounting
Firm is or becomes unwilling to perform the duties assigned to such Independent
Accounting Firm hereunder,

- 4 -



--------------------------------------------------------------------------------



 




Gemtron and Methode agree that the Independent Accounting Firm should be
replaced, or the Independent Accounting Firm is otherwise required to be
replaced pursuant to this Agreement, Methode and Gemtron shall jointly select a
firm of certified public accountants of national or regional standing mutually
acceptable to Gemtron and Methode to act as the replacement Independent
Accounting Firm. In the event that Gemtron and Methode are unable to agree upon
the selection of the replacement Independent Accounting Firm, either party may
provide written notice to the other, in which case Gemtron shall select a firm
of certified public accountants of national or regional standing and Methode
shall select a firm of certified public accountants of national or regional
standing, and the two firms so selected shall select a third firm of certified
public accountants of national or regional standing which Methode and Gemtron
shall jointly retain on behalf of TST to act as the replacement Independent
Accounting Firm.
          3.3.2. Independent Accounting Firm Fees and Expenses. The fees, costs
and expenses of the Independent Accounting Firm in preparing the Closing
Statement or in assisting with the resolution or in resolving any Disputed
Adjustments or Disputed Calculations shall be shared equally by Methode, on one
hand, and Gemtron, on the other hand.

4.   REPRESENTATIONS AND WARRANTIES OF GEMTRON CONCERNING TST.

     As an inducement for Methode to enter into this Agreement Gemtron
represents and warrants to Methode as of the date hereof and as of the Closing
Date (except with respect to those representations and warranties that address
matters only as of a particular date, which are made as of such date) as
follows:
     4.1. Organization, Power and Qualification. TST is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, and has all requisite corporate power and authority to
own or hold under lease its properties and assets and to carry on its Business
as now conducted. Except as disclosed on Schedule 4.1, TST is duly qualified to
do business and is in good standing as a foreign corporation in Illinois and in
every other jurisdiction in which the nature of its activities or the ownership
or leasing of property requires such qualification. True, correct and complete
copies of the TST Organizational Documentation have been furnished to Methode.
No manager (as such term is defined in the Delaware Limited Liability Act) has
at any time been designated for TST. The minute books of TST containing minutes
of operating board and member meetings are complete in all material respects and
there has not been any company action which requires operating board or member
approval or which is otherwise material to TST for which minutes or written
consents have not been prepared and placed in such minute books. The Interest
ownership records of TST are complete and correct in all material respects.
     4.2. Subsidiaries. TST has no Subsidiaries and TST does not own, directly
or indirectly, any stocks, bonds or securities or any equity or other
proprietary interest in any corporation, partnership, limited liability company,
joint venture, business enterprise or other entity of any nature whatsoever.
     4.3. Authorization by TST. TST has all necessary corporate power and
authority to execute and deliver all agreements and documents to be executed and
delivered by it pursuant to

- 5 -



--------------------------------------------------------------------------------



 



this Agreement, and to consummate the transactions contemplated thereby. The
execution, delivery and performance of the agreements and documents to be
executed and delivered pursuant to this Agreement, and the consummation of the
transactions contemplated thereby, have been duly approved and authorized by all
necessary limited liability company actions on behalf of TST. All agreements and
documents to be executed and delivered by TST pursuant to this Agreement will
constitute the valid and binding agreements of TST, enforceable in accordance
with their respective terms, except that (i) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws, now or hereafter in effect, affecting creditors’ rights generally, and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.
     4.4. No Violation; TST Consents. Except as set forth on Schedule 4.4,
neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, will constitute a violation of, or be in
conflict with, or result in a cancellation of or right to cancel, or constitute
a default under: (a) any term or provision of the TST Organizational
Documentation; (b) any judgment, decree, order, regulation or rule of any court
or other Governmental Authority to which TST is subject; (c) any applicable Law;
or (d) any Contract to which TST is a party or is bound; or cause any material
change in the rights or obligations of any party under any such Contract. Except
as set forth on Schedule 4.4, neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
create (or cause the acceleration of the maturity of) any debt, obligation or
Liability affecting, or result in the creation or imposition of any Lien (other
than a Permitted Lien), or impair in any material respect the right of TST to
use, any of the assets owned or used by TST or any of the Interests of TST.
     Except for the filing requirements under the HSR Act and except as set
forth on Schedule 4.4 no material consent of, or notice to, any Governmental
Authority or any other Person is required to be obtained or given by TST in
connection with the execution, delivery or performance of this Agreement by TST
or Gemtron or any other agreement or document to be executed, delivered or
performed hereunder by TST, or to enable TST to continue to conduct its Business
and affairs after the Closing in the manner in which they are currently
conducted.
     4.5. Capitalization. There currently exist 657,969 Interests, all of which
will, as of the Closing, be held by Gemtron. All capital contributions required
for the issuance of the Interests have been paid in full and Gemtron has no
obligation to make any capital contribution to TST. No Interests have been
issued in violation of any rights under applicable Law (including all applicable
federal and state securities Laws), the TST Organizational Documentation or the
terms of any Contract to which TST is a party or by which TST is bound (or to
which TST was a party or by which TST was bound at the time of such issuance).
TST has no outstanding subscriptions, options, warrants, rights or other
agreements granting to any Person any interest in or right to acquire from TST
at any time, or upon the happening of any stated event, any Interests, any
securities convertible into or exchangeable for any Interest, or any interest
therein; or requiring TST to repurchase, reacquire, redeem or retire any
Interests. There are no outstanding or authorized equity appreciation, phantom
equity or similar rights with respect to TST. There are no voting trusts,
proxies or any other agreements or understandings with respect to the voting of
the Interests of TST.

- 6 -



--------------------------------------------------------------------------------



 



     4.6. Financial Statements. Schedule 4.6 hereto contains true and complete
copies of the following financial statements:
     (a) The audited balance sheets of TST, together with the related statements
of income and members’ deficit and cash flows at and for each of the five
(5) consecutive fiscal years ended September 30, 2006 (the “Financial
Statements”); and
     (b) The internal financial report for the quarter ended December 31, 2006
(the “Interim Financial Report”).
     The Financial Statements: (i) were prepared in accordance with the books of
account and other financial records of TST, (ii) fairly and accurately present
the assets, Liabilities and financial condition of TST in all material respects
as at the respective dates thereof, and the results of operations and cash flows
for the periods then ended, (iii) have been prepared in accordance with GAAP
applied on a consistent basis with TST’s past practices, and (iv) include all
adjustments (consisting only of normal recurring accruals) that are necessary
for a fair presentation of the financial condition and the results of operation
of the Business of TST as of the dates thereof or for the periods covered
thereby.
     The Interim Financial Report (i) was prepared in accordance with the books
of account and other financial records of TST, and (ii) has been prepared on a
consistent basis with TST’s past practices and the internal financial reports
previously delivered to Methode by Gemtron and/or TST.
     4.7. Liabilities and Obligations. To Gemtron’s Knowledge, TST does not have
any Liabilities of any nature whatsoever, whether arising out of contract, tort,
statute or otherwise, which are not reflected, reserved against or given effect
to in the Financial Statements except: (a) Liabilities and obligations incurred
in the Ordinary Course of Business since the dates of the Financial Statements,
which are of the same nature as those set forth in the Financial Statements, and
which are not, individually or in the aggregate, material to TST and
(b) Liabilities and obligations which are specifically disclosed in
Schedule 4.7. To Gemtron’s Knowledge, there is no basis for assertion against
TST of any Liabilities not adequately reflected, reserved against or given
effect to in the Financial Statements or in Schedule 4.7, except for Liabilities
described in clause (a) above.
     4.8. Absence of Certain Changes. Except as disclosed in Schedule 4.8 or on
the Financial Statements, since October 1, 2006, the Business and operations of
TST have been conducted in the Ordinary Course of Business and, without limiting
the foregoing, there has not been:
     (a) any material adverse change in the condition (financial or otherwise)
of the properties, assets, Liabilities or results of operation of TST, or any
event, occurrence, development, state of circumstances or facts that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
     (b) any damage, destruction or loss (whether or not covered by insurance)
affecting the properties, assets, Liabilities, financial condition, results of
operations or

- 7 -



--------------------------------------------------------------------------------



 



business prospects of TST that has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;
     (c) any material labor dispute, other than routine individual grievances,
or any activity or proceeding by a labor union or representative thereof to
organize any employees of TST, or any material lockouts, strikes, slowdowns,
work stoppages or threats thereof by or with respect to such employees;
     (d) any material change in the customary methods of operations of TST,
including practices and policies relating to manufacturing, purchasing,
Inventories, marketing, selling and pricing;
     (e) any declaration, setting aside, or payment of any dividend or other
distribution in respect of the Interests, or any direct or indirect redemption,
retirement, purchase or other acquisition of any of Interests, or any issuance
of Interests or the granting, issuance or exercise of any right, warrant, option
or similar commitment relating to any Interests;
     (f) any amendment of (or authorization of any amendment of) the TST
Organizational Documentation or any reorganization of (or authorization of any
reorganization of) the capital structure of TST;
     (g) any increase in the compensation, benefits, commissions or perquisites
payable or to become payable by TST to any director, officer, employee, or agent
of TST, or any payment of or agreement to pay any bonus, profit sharing or other
extraordinary compensation to any employee of TST (other than any such increase
or payment to Persons other than Gemtron that were paid or that become payable
in the Ordinary Course of Business);
     (h) any establishment, adoption or amendment of (i) a severance or
termination pay plan or agreement for any director, officer or employee of TST,
or any increase in benefits payable under any existing severance or termination
pay policies or employment agreements, or (ii) any collective bargaining, bonus,
profit-sharing, thrift, pension, retirement, deferred compensation,
compensation, stock option, restricted stock or other benefit plan or
arrangement covering any director, officer or employee of TST, except as
required by applicable Law;
     (i) any change in the accounting methods or practices or in any method of
tax accounting followed by TST or any change in depreciation or amortization
policies or rates theretofore adopted, except for any such change required by
reason of a concurrent change in GAAP;
     (j) any write-up or write-down of the value of any Inventories or
revaluation any assets of TST, other than in the Ordinary Course of Business and
in accordance with GAAP;
     (k) any cancellation or release of any Indebtedness owed to or Claims held
by TST;

- 8 -



--------------------------------------------------------------------------------



 



     (l) any sale, lease, abandonment or other disposition by TST, other than in
the Ordinary Course of Business, of any machinery, equipment or other operating
properties, or any other tangible assets owned, leased or licensed by TST;
     (m) any sale or abandonment or other disposition by TST, other than in the
Ordinary Course of Business, of any Intellectual Property or other intangible
assets owned or used by TST;
     (n) any incurrence, assumption or guarantee by TST of any Indebtedness;
     (o) any transaction or commitment made, or any Contract entered into, by
TST pursuant to which any property or assets of TST is subjected to a Lien
(other than a Permitted Lien);
     (p) any making of any loan, advance or capital contribution to, or
investment in any Person;
     (q) any transaction or commitment made, or any Contract entered into, by
TST relating to any of its assets or Business (including the acquisition or
disposition of any assets) or any relinquishment by TST of any Contract or other
right, in either case, material to TST, other than transactions and commitments
in the Ordinary Course of Business and those contemplated by this Agreement;
     (r) any transaction or commitment made, or any Contract entered into, by
TST pursuant to which any Intellectual Property is disclosed to or licensed to
any Person, other than transactions and commitments in the Ordinary Course of
Business;
     (s) any transaction or commitment made, or any Contract entered into, by
TST with a director or officer of TST, any member of the immediate family of any
such Persons, or any Person controlled by any of the foregoing Persons; or
     (t) any agreement or commitment on the part of TST to do any of the
foregoing.
     4.9. Tax Returns and Reports.
     (a) All Tax Returns required to be filed by TST through the date hereof
have been, and as to Tax Returns required to be filed through the Closing Date
will be, timely filed with the appropriate Governmental Authorities in all
jurisdictions in which such Tax Returns are required to be filed, and all such
Tax Returns are or will be true and correct in all material respects and
prepared in accordance with applicable Law and properly reflect, or will
properly reflect, the Taxes of TST in all material respects for the periods
covered thereby.
     (b) Except as set forth on Schedule 4.9, and except for current Taxes not
yet due and payable (or that will not be due and payable by the Closing Date)
all Taxes due and payable by TST with respect to all periods prior to and
through the date hereof have been, and through the Closing Date will be, duly
and properly computed, reported, fully

- 9 -



--------------------------------------------------------------------------------



 



paid and discharged and there are no unpaid Taxes with respect to any period
prior to and through the date hereof, and there will not be any unpaid Taxes
with respect to any period through the Closing Date, which are or could become a
Lien (other than a Permitted Lien) on the properties and assets of TST. All
unpaid Taxes, whether or not disputed, for all periods ending prior to and
through the date hereof have been, and through the Closing Date will be,
properly accrued on the books and financial records of TST in accordance with
GAAP and in amounts sufficient for the payment of all unpaid Taxes required to
be paid by TST with respect to such periods.
     (c) Neither Gemtron nor TST has received any currently outstanding notice
of assessment or proposed assessment by the IRS or any other Governmental
Authority in connection with any Tax Returns and there are no pending tax
examinations of or tax claims asserted against TST or its properties. Except as
disclosed on Schedule 4.9, neither Gemtron nor TST has received any notice from
a Governmental Authority in a jurisdiction where TST does not pay Taxes or file
Tax Returns that TST is or may be subject to Taxes assessed by such
jurisdiction.
     (d) Except as disclosed in Schedule 4.9, there are no Tax Liens (other than
the Permitted Liens) on any of the properties or assets of TST.
     (e) TST has withheld and paid all Taxes required to have been withheld and
paid in connection with amounts paid or due and owing to any employee, creditor,
independent contractor, or other third party and TST has properly reflected the
status of all employees and independent contractors in connection therewith as
required by all applicable Laws.
     (f) TST has not: (i) waived any statute of limitations in respect of Taxes
or agreed or consented to any extension of time with respect to a Tax assessment
or deficiency which waiver, agreement or consent is currently in force; or
(ii) been a United States real property holding corporation within the meaning
of Code Sec. 897(c)(2) during the applicable period specified in Code Sec.
897(c)(1)(A)(ii).
     (g) TST is not a party to, or bound by, any tax sharing, tax indemnity, tax
allocation or similar agreement or arrangement. TST has never been a member of
an affiliated group within the meaning of Section 1504 of the Code (or any
similar group defined under a similar provision of any state, local or foreign
Law) (an “Affiliated Group”) filing a consolidated federal income Tax Return
(other than an Affiliated Group of which TST is the includible common parent)
and is not liable for any Taxes of any Person as a transferee or successor, by
contract, or otherwise.
     (h) Copies of all income tax returns of TST for the three fiscal years
ended September 30, 2005 have heretofore been delivered by Gemtron and TST to
Methode.
     4.10. Title to and Condition of Assets.
          4.10.1. Title and Condition. TST is the owner of and has good and
marketable title to, or a leasehold interest in, all of the properties and
assets reflected in the Financial Statements (other than those properties and
assets disposed of by TST since the dates of the

- 10 -



--------------------------------------------------------------------------------



 




balance sheets included in the Financial Statements, in the Ordinary Course of
Business and for fair value) in the amounts and categories reflected therein,
and to all properties and assets acquired by TST after the respective dates
thereof, free and clear of Liens, except for the Permitted Liens. Except as
disclosed in Schedule 4.10.1, the tangible properties and tangible assets of TST
that are utilized in the operation of its Business (including all buildings) are
in good operating condition and repair, ordinary wear and tear excepted, are
usable in the Ordinary Course of Business and conform in all material respects
to all applicable Laws relating to their construction, use and operation.
Notwithstanding the foregoing, this Section 4.10.1 does not apply to
Intellectual Property.
          4.10.2. All Assets Necessary. Except as set forth in Schedule 4.10.2,
(i) TST’s assets include all assets, properties and rights necessary to conduct
its Business substantially in the manner conducted since October 1, 2006, and
(ii) Gemtron has not retained or failed to deliver any material asset or right
of any kind or nature, which is owned by TST or which Gemtron or any of its
Affiliates owns or to which Gemtron or any of its Affiliates has rights, which
is necessary to, or designed for or used in the conduct of, TST’s Business;
provided that this Section 4.10.2 does not apply to Intellectual Property.
     4.11. Real Estate and Leases. TST does not own, and has not ever owned, any
real estate. Schedule 4.11 sets forth a description of all real estate
(including buildings and improvements) leased by TST (the “Leased Facilities”)
according to the character of the property and the location thereof; and a brief
description (including in each case the annual rent payable, the expiration
date, a brief description of the property covered and the name of the lessor) of
every lease or agreement (written or oral) under which TST is lessee of, or
holds or operates, any such Leased Facility (each a “Facility Lease”). Each
Facility Lease is in full force and effect and constitutes a legal, valid and
binding obligation of the respective parties thereto. Neither TST nor, to
Gemtron’s Knowledge, any other party thereto is in default in any material
respect under a Facility Lease nor has any event occurred which with the passage
of time or giving of notice or both would constitute such a default. Except as
disclosed on Schedule 4.11, the Leased Facilities do not violate any building,
zoning or other Laws, or any Contracts, applicable thereto, and no notice of any
such violation or claimed violation has been received by TST. Except as
disclosed on Schedule 4.11, no modifications, alterations, improvements or
installations to a Leased Facility have been made which would permit the
landlord to require material expenditures by the tenant to place such Leased
Facility in conformance with requirements arising under or upon expiration or
termination of the Facility Lease therefor.
     4.12. Material Contracts. Except as set forth in Schedule 4.12, TST is not
a party to, or bound by, any Contracts:
     (a) for the sale of products (including raw materials, commodities,
supplies, or other personal property) or for the furnishing of services, the
performance of which will extend over a period of more than one year, or that
involves annual payments in excess of $50,000 or which cannot be canceled by TST
without penalty and without more than thirty (30) days prior notice;

- 11 -



--------------------------------------------------------------------------------



 



     (b) for the purchase of products or services involving payment of in excess
of $50,000 per annum by TST or which cannot be canceled by TST without penalty
or further payment and without more than thirty (30) days prior notice;
     (c) for leasing tangible personal property (including leases for office or
computer equipment, furniture, fixtures, and vehicles) which require an annual
payment in excess of $50,000 or the term of which at any time exceeded one
(1) year;
     (d) for the lease of real or tangible personal property to any Person;
     (e) constituting a partnership or joint venture;
     (f) between TST and any Governmental Authority;
     (g) under which it has created, incurred, assumed, or guaranteed any
Indebtedness, or under which it has imposed a Lien on any of its assets,
tangible or intangible;
     (h) prohibiting TST from freely engaging in the business (or in any line of
business) anywhere in the world or containing any other restrictive covenant or
containing any exclusivity clause or obligation that would otherwise restrict
the conduct of the business of TST, to Gemtron’s Knowledge;
     (i) for the employment of any individual on a full-time, part-time,
consulting, or other basis providing annual compensation in excess of $80,000
and which is not cancelable without payment of severance and on thirty
(30) days’ notice or less, or any severance agreement;
     (j) under which it has advanced or loaned any amount to any of its
directors, officers, and employees or guaranteed any such loan;
     (k) for the purchase or sale of capital stock membership interests or
interests therein, or of securities convertible into or exchangeable for capital
stock;
     (l) providing for the services of dealers, distributors, sales
representatives or similar representatives;
     (m) used as standard forms of agreements by TST;
     (n) relating to the ownership, use or licensing of any Intellectual
Property (provided, however, that shrink-wrap licenses whereby TST licenses
generally-available off-the-shelf software may be disclosed on Schedule 4.12 by
listing only the software name and number of licenses/seats purchased rather
than by listing individual licenses), including, without limitation, any current
or past grant of, or termination of any grant of, rights in TST Intellectual
Property, any development of TST Intellectual Property by a third party, or any
transfer of rights in any Intellectual Property; or
     (o) which are otherwise material to TST.

- 12 -



--------------------------------------------------------------------------------



 



     Except as provided in Schedule 4.12, each Contract to which TST is a party
or is otherwise bound: (i) is legal, valid and binding on TST and, to Gemtron’s
Knowledge, on the other parties thereto, and is in full force, and (ii) upon the
consummation of the transactions contemplated by this Agreement shall continue
in full force and effect without penalty or adverse consequence. Neither TST or,
to Gemtron’s Knowledge, any other party thereto, is in breach of, or default
under the provisions of any Contract (except where such default does not give
rise to any termination right or penalty under the terms of such Contract).
True, correct and complete copies of all written Contracts disclosed on
Schedule 4.12 and accurate descriptions of all oral Contracts disclosed on
Schedule 4.12 have been provided to Methode.
     4.13. Receivables. An aged list of all unpaid accounts and notes receivable
of TST (the “Receivables”) outstanding as of the most recent practicable date is
attached on Schedule 4.13 hereto. Except as disclosed on Schedule 4.13, all
Receivables, net of any reserves for doubtful accounts, arose from sales in the
Ordinary Course of Business, represent legal and valid obligations to TST and
are not subject to any valid dispute, counterclaim, Lien (other than a Permitted
Lien) or set-off, or any other reduction or discount that has been agreed to by
TST.
     4.14. Inventory. All Inventories of TST reflected on the most recent
balance sheet contained in the Financial Statements or acquired since the dates
thereof, net of the reserve set forth in the Financial Statements are and will
at the Closing Date consist of items of a quality and quantity usable and
salable in the Ordinary Course of Business as first quality goods. Each item of
Inventory reflected on the Financial Statements and the books and records of TST
is valued at the lower of cost or market in accordance with GAAP, and TST has
recognized all loss resulting from the obsolescence, physical deterioration,
changes in prices, discontinuation of product lines, pending customer claims,
pending warranty claims, pending intellectual property claims or any other
change resulting in a valuation of any item of Inventory at below cost. All
Inventories which may not reasonably be expected to be used or sold within six
(6) months have been classified as noncurrent assets and have been reported as
such and reserved for in the Financial Statements. TST has, and on the Closing
Date will have, sufficient amounts of Inventory to conduct its Business and such
amounts are consistent with its past practices.
     4.15. Litigation. Except as disclosed in Schedule 4.15, there are no
actions, suits, inquiries, proceedings, claims or investigations by or before
any Governmental Authority pending or, to Gemtron’s Knowledge, threatened
against, or involving, TST, any of its properties, assets or the Business, or
any officers or directors of TST, and, to Gemtron’s Knowledge, there is no basis
for any such action. Except as set forth in Schedule 4.15, there are no
judgments, consents, decrees, injunctions, or any other judicial or
administrative mandates outstanding against TST.
     4.16. Bank Accounts, Guarantees, Powers of Attorney, Systems Access.
Schedule 4.16 sets forth: (i) a list of all accounts and deposit boxes
maintained by TST at any bank or other financial institution and the names of
the individuals authorized to effect transactions in such accounts and with
access to such boxes; (ii) all agreements or commitments of TST guaranteeing the
payment of money or the performance of other contracts by TST, or by any third
persons; (iii) the names of all Persons holding general or special powers of
attorney from TST, together with a summary of the terms thereof, and (iv) the
names of all employees and other Persons with

- 13 -



--------------------------------------------------------------------------------



 



remote access to the computer servers, databases and other systems of TST, with
an identification of the manner or type of remote access.
     4.17. Insurance. Schedule 4.17 contains a description of all insurance
policies maintained by or on behalf of TST on its properties, assets, Business
or personnel, in each case specifying (i) the insurer, (ii) the amount of
coverage, (iii) the type of insurance, (iv) the policy number, and (v) any
currently pending claims thereunder or any claims asserted thereunder or under
similar policies since October 1, 2003. All such policies are (and pending
Closing will continue to be) in full force and effect, and TST is not in default
in any material respect with respect to any provision contained in any insurance
policies, and no event has occurred that, with notice or lapse of time, would
reasonably be expected to constitute such a default or permit termination of the
policy. TST has not failed to give any notice or present any claim under any
such policy in due and timely fashion.
     To Gemtron’s Knowledge, all such insurance is in such amounts and against
such risks as are usual and customary and reasonably calculated to protect the
Business of TST and its assets and properties. To the extent that any Contract
to which TST is a party requires TST to maintain a specified level of insurance
coverage, TST maintains such required insurance coverage in accordance with such
Contract. At no time has TST been denied any insurance or indemnity bond
coverage which it has requested or received any written notice from or on behalf
of any insurance carrier presently providing insurance relating to it that
(i) insurance rates may or will be substantially increased other than in the
Ordinary Course of Business; (ii) policies presently in effect will be canceled
or will not be renewed; or (iii) material alterations to any of the properties
or Business operations of TST are necessary or required by such carrier. To
Gemtron’s Knowledge, none of TST’s insurance policies are subject to retroactive
premium adjustment in respect of prior periods, outside of usual and customary
adjustments dependent upon sales and payroll levels typical for insurance
policies of this type.
     4.18. Employment and Labor Matters. Schedule 4.18 contains a list of the
names of each current employee of TST, together with their position, current
hourly rate or annual salary and their total compensation for the fiscal year
ended September 30, 2006. Schedule 4.18 contains a list of the names and
positions of former employees of TST employed by TST at any time after
October 1, 2005. Schedule 4.18 contains a list of the ten (10) most highly
compensated employees of TST during the fiscal year ended September 30, 2006
(and any officers of TST not included among the foregoing), together with their
position, annual salary, bonus and perquisites and total compensation for each
of the fiscal years ended September 30, 2004, 2005 and 2006. Except as disclosed
on Schedule 4.18:
     (a) TST is not a party to or otherwise bound by any contract, agreement or
collective bargaining agreement with any labor union or organization or other
commitment respecting employment or compensation of any of its officers,
directors, agents or employees, and no employees of TST are represented by any
labor union or similar organization.
     (b) There are no charges or complaints involving any federal, state or
local civil rights enforcement agency, court or other Governmental Authority;
complaints or citations under the Occupational Safety and Health Act or any
state or local occupational

- 14 -



--------------------------------------------------------------------------------



 



safety act or regulation; unfair labor practice charges or complaints with the
National Labor Relations Board; or other claims, charges, actions or
controversies pending, or, to Gemtron’s Knowledge, threatened or proposed,
involving TST and any employee, former employee or any labor union or other
organization representing or claiming to represent such employees’ interests.
     (c) TST is and has heretofore been in compliance in all material respects
with all Laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, the sponsorship, maintenance,
administration and operation of (or the participation of its employees in)
employee benefit plans and arrangements and occupational safety and health
programs, and TST is not engaged in any violation of any Law related to
employment, including unfair labor practices or acts of employment
discrimination.
     (d) TST is not expected to make any payments, whether as the result of the
consummation of the transactions contemplated by this Agreement or otherwise,
that will not be deductible for federal income tax purposes due to the
restrictions of Code Section 162(m) or which will be “excess parachute payments”
within the meaning of Code Section 280G.
     4.19. Employee Benefits.
          4.19.1. Employee Plans. As used herein, the term “Employee Plan”
includes any pension, retirement, savings, disability, medical, dental, health,
life (including any individual life insurance policy to which TST makes premium
payments, whether or not such party is the owner, beneficiary or both of such
policy), death benefit, group insurance, profit sharing, deferred compensation,
stock option, bonus, incentive, vacation pay, severance pay, or other employee
benefit plan, trust, arrangement, contract, agreement, policy or commitment
(including any Pension Plan or Welfare Plan or employee benefit plan within the
meaning of Section 3(3) of ERISA) whether any of the foregoing is funded,
insured or self-funded, written or oral, (a) to which TST is a party or by which
TST (or any of its rights, properties or assets) is bound, or (b) with respect
to which TST has made any payments, contributions or commitments since
January 1, 1997, or may otherwise have any Liability (whether or not any such
party still maintains such plan, trust, arrangement, contract, agreement, policy
or commitment), and, without limitation to the foregoing, specifically including
the TST Terminated Employee Bonus and Equity Plans, the TST Bonus Rights
Settlement Plan and the TST 2006 Profit Sharing Plan. With respect to the
Employee Plans:
     (a) True, correct and complete copies of all Employee Plans and all current
employee manuals or current written statements of policy relating to the
employment of employees of TST have been furnished to Methode. Written summaries
of any unwritten Employee Plans or current material employment practices have
also been furnished to Methode.
     (b) TST has not received any notice to correct any violation of any
applicable Law relating to any of said Employee Plans described in Schedule 4.19
or the manner in which they are administered, with which it has not complied;
and the provisions and

- 15 -



--------------------------------------------------------------------------------



 



operations of all such plans, programs and policies are in compliance with
applicable Laws.
     (c) There are no Employee Plans that provide or any employees entitled to
retiree benefits under any Welfare Plans. TST does not maintain or contribute
to, and has not at any time maintained or contributed to, a “defined benefit
plan” within the meaning of Section 3(35) of ERISA. TST does not maintain and
has not had an obligation to contribute to any multiemployer plan (within the
meaning of Section 3(37) of ERISA). TST does not maintain any employee welfare
benefit plan (as described in Section 3(1) of ERISA), except as set forth in
Schedule 4.19. To Gemtron’s Knowledge, each Employee Plan and each related
trust, insurance contract or fund maintained by, or contributed to, by TST has
complied in form and operation with all filings, reporting, disclosure and other
requirements of ERISA and, to the extent applicable, the Code. To Gemtron’s
Knowledge, neither TST nor any of its officers or directors has engaged in any
transaction in violation of the prohibited transactions provisions set forth in
Section 4975 of the Code or Section 406 of ERISA, which would result in
Liability to any such party.
     (d) All required reports and descriptions (including Form 5500 annual
reports, summary annual reports, PBGC-1’s, and summary plan descriptions) have
been timely filed or distributed appropriately with respect to each Employee
Plan. To Gemtron’s Knowledge, the requirements of COBRA (as set forth in
Section 4980B of the Code and Section 601-609 of ERISA) have been met with
respect to each Welfare Plan.
     (e) All contributions (including employer contributions and employee salary
reduction contributions) which are due have been paid to each Pension Plan and
proper accruals have been made on the books and financial records of TST for all
contributions for any period ending on or before the Closing Date which are not
yet due. All premiums or other payments for all periods ending on or before the
Closing Date have been paid with respect to each Welfare Plan.
     (f) There is no Employee Plan that is a Welfare Plan, the benefits under
which are not provided exclusively from the assets of TST or through insurance
contracts.
     (g) The financial and actuarial statements, if any, for each Employee Plan
reflect in all material respects the financial condition and funding of the
Employee Plans as of the date of such financial and actuarial statements, and no
change has occurred with respect to the financial condition or funding of the
Employee Plans since the date of such financial and actuarial statements.
     (h) There is no litigation or filed claims against TST with respect to any
Employee Plan other than routine claims for benefits.
     The consummation of the transactions contemplated by this Agreement will
not (i) entitle any current or former employee, director or officer of TST to
severance pay, unemployment compensation or any other payment, (ii) accelerate
the time of payment or vesting, or increase the amount of compensation due any
such employee, director or officer, or trigger the funding

- 16 -



--------------------------------------------------------------------------------



 



(through a grantor trust or otherwise) of compensation or benefits under,
increase the amount payable or trigger any other material obligation pursuant
to, any or any other agreement; or (iii) result in any breach or violation of,
or a default under, any Employee Plan.
          4.19.2. TST Bonus Rights Settlement Plan. True, correct and complete
copies of the TST Bonus Rights Settlement Plan, all promissory notes issued by
TST as contemplated by the TST Bonus Rights Settlement Plan, and all retention
agreements and non-compete agreements executed by TST employees as contemplated
by the TST Bonus Rights Settlement Plan have been provided by TST to Methode and
such documents are in full force and have not been amended. The TST Bonus Rights
Settlement Plan has been executed by all employees of TST who at any time held
any rights under any TST Terminated Employee Bonus and Equity Plan and
effectively, validly and completely terminates the TST Terminated Employee Bonus
and Equity Plans. TST has, through the date of this Agreement, and will have,
through the date of Closing, made all payments (including principal and
interest) contemplated by the TST Bonus Rights Settlement Plan when due and has
at all times since inception maintained the standby letters of credit issued by
JPMorgan Chase Bank, N.A. (“Chase Bank”) contemplated by the TST Bonus Rights
Settlement Plan (the “Bonus Rights Letters of Credit”).
     4.20. Intellectual Property.
          4.20.1. Title to Intellectual Property. Except as disclosed on
Schedule 4.20, TST is the sole and exclusive owner of all of the Registered
Intellectual Property and has the valid right to use all other material
Intellectual Property listed on Schedule 4.20 in the manner in which such
Intellectual Property is currently used. Except as disclosed on Schedule 4.20,
to Gemtron’s Knowledge, TST has exclusive right to use and disclose the Trade
Secrets identified on Schedule 4.20. No other Person holds any right, Lien
(other than a Permitted Lien) or other interest not specified in Schedule 4.20,
or has any right to a royalty or payment of any kind from TST, with respect to
the TST Intellectual Property. Except as disclosed on Schedule 4.20, within the
past six (6) years, there has been no asserted claims or litigation challenging
or threatening to challenge the right, title and interest of TST to the TST
Intellectual Property, and to Gemtron’s Knowledge, there is no basis for any
such claims. Except for Contracts disclosed on Schedule 4.12, to Gemtron’s
Knowledge, no Intellectual Property owned by or licensed to TST is subject to
any outstanding judgment, injunction, order, decree, or agreement restricting
the use thereof by TST or restricting the licensing thereof by TST to any
Person.
          4.20.2. Identification of Intellectual Property. Schedule 4.20 lists
and identifies correctly and completely (with patent numbers, registration
numbers or application numbers, as applicable) all patents, patent applications
and registrations for or applications to register Intellectual Property that are
owned by TST (collectively, “Registered Intellectual Property”). Schedule 4.20
also lists all common law trademarks utilized by TST, where the loss of such
common law rights could reasonably be expected to have a Material Adverse Effect
and all unregistered copyrights owned or utilized by TST, where the loss of such
copyright could reasonably be expected to have a Material Adverse Effect.
          4.20.3. No Infringement by TST. To Gemtron’s Knowledge, (i) the
operation of the Business of TST and the ownership, manufacture, purchase, sale,
licensing and use of any Intellectual Property owned by or licensed to TST do
not contravene, conflict with, violate or

- 17 -



--------------------------------------------------------------------------------



 




infringe upon any Intellectual Property of any third party and no Trade Secret
used by TST has been misappropriated by TST from any third party; (ii) the use,
licensing or sale by or to TST of any of the TST Intellectual Property does not
require the acquiescence, agreement or consent of any third party that has not
been obtained; and (iii) the operations and Business of TST do not violate any
rights of others in any of the items set forth in Schedule 4.20, and no further
rights or licenses with respect to Intellectual Property are required by TST for
the conduct of the Business as now being conducted by it.
          4.20.4. Infringement by Third Parties. To Gemtron’s Knowledge, no
right of TST with respect to the TST Intellectual Property is being violated or
infringed by others. Except as described in Schedule 4.20, the TST Intellectual
Property and TST’s products are not subject to any pending or, to Gemtron’s
Knowledge, any threatened challenge or claim of infringement, interference or
unfair competition.
          4.20.5. Registrations for Intellectual Property. Except as set forth
on Schedule 4.20, all Registered Intellectual Property is: (i) to Gemtron’s
Knowledge, in compliance with all formal legal requirements and are not subject
to any maintenance fees or taxes or actions, the deadline for which falls due
prior to the Closing Date or within thirty days after the Closing Date; or
(ii) not subject to any pending or, to Gemtron’s Knowledge, any threatened
action in which a third party seeks to cancel, invalidate or oppose any right
arising therefrom or has otherwise contested the validity, enforceability, or
ownership thereof. Without limitation to the foregoing, Gemtron has provided
true and complete copies of all office actions for pending U.S. patent
applications citing any prior art against any such patent application included
within the Registered Intellectual Property.
          4.20.6. Trade Secrets. TST has exercised at least a reasonable degree
of care in protecting the secrecy of all Trade Secrets owned by TST and, to
Gemtron’s Knowledge, no material Trade Secret owned by TST has been divulged to
any third party without obligation to maintain the confidentiality thereof. To
Gemtron’s Knowledge, the chip design schematics, DAT tapes, software, artwork,
maskworks and functional block diagrams owned by, licensed by or used by TST in
connection with the chip manufacturing and development processes of TST, are
current, accurate, and sufficient in detail and content to identify and allow
their full and proper use without reliance on the knowledge or memory of any
individual or group of individuals.
          4.20.7. Employee Developments. Except as disclosed on Schedule 4.20,
all current and former employees of TST involved in the development of
Intellectual Property have executed written agreements assigning or agreeing to
assign to TST all right, title and interest in Intellectual Property developed
by such employees as part of their employment activities (“Employee IP
Agreements”). True and correct copies of the Employee IP Agreements have been
provided to Methode prior to the Closing Date. Except as described in
Schedule 4.20, neither TST nor, to Gemtron’s Knowledge, any current or former
employee of TST is in breach of, or default under, the provisions of any such
agreement. To Gemtron’s Knowledge, no current employee of TST has entered into
any written agreement with a third party which restricts or limits the scope or
type of work that such employee may perform for TST in a manner that interferes
with such employee’s ability to fulfill his employment duties for TST.

- 18 -



--------------------------------------------------------------------------------



 



     4.21. Legal Compliance. Except as described in Schedule 4.21 hereto, TST
has materially complied with and is in material compliance with all Laws
applicable to it (including Laws applicable to immigration, controls, wages and
hours, civil rights and competition, but excluding, to the extent covered by
Section 4.20, Laws regarding the infringement, misappropriation or other
unauthorized use of Intellectual Property), has complied in all material
respects with ethical business practices in the conduct of its Business, and has
not received any notice of claimed noncompliance with any Laws or ethical
business practices. Without limitation to the foregoing, TST has not, nor, have
any employees, officers, directors, consultants, advisors, agents, members or
representatives of TST or other Person acting on behalf of TST, violated, or
taken any action which would cause TST to be in violation of, the Foreign
Corrupt Practices Act of 1977, as amended (the “FCPA”), or the USA Patriot Act,
or any rules and regulations thereunder, in any material respect. Each of TST’s
internal management and accounting practices and controls are adequate to ensure
compliance in all material respects with the FCPA and the USA Patriot Act. There
is not now, and there has never been, any employment by TST of, or beneficial
ownership in TST by, any governmental or political official of any country.
     4.22. Approvals. TST possesses or has applied for all material governmental
permits, licenses, consents, certificates, orders, authorizations and approvals
(the “Approvals”) to own or hold under lease and operate its properties and
assets and to carry on its Business as now conducted. TST has not received any
notice of proceedings relating to the revocation or modification of any such
Approvals. The Approvals are identified in Schedule 4.22. TST is operating in
compliance with the provisions, terms and conditions of the Approvals.
     4.23. Transactions with Affiliates. Except as expressly set forth in the
Supply Agreement and the Shared Services Agreement and the Noncompetition
Agreement, and except for the employment relationship of TST officers with TST
and the compensation received by TST directors from TST in connection with their
service as directors, neither Gemtron nor its Affiliates, nor any officer or
director of TST, Gemtron or its Affiliates, nor any member of the immediate
family of any such Persons: (a) has any direct or indirect interest in (i) any
property or asset which is owned or used by TST in the conduct of its Business,
or (ii) any entity which does business with TST; or (b) has any financial,
Business or contractual relationship or arrangement with TST, has any
outstanding loans to or from TST, performs services or supplies goods to TST, or
has any other Liabilities due to or from TST.
     4.24. Environmental Matters.
          4.24.1. Environmental Compliance. Except as disclosed in
Schedule 4.24, all facilities formerly owned, leased, used or operated by TST or
any predecessor in interest were owned, leased, used or operated in compliance
in all material respects with all applicable Environmental Laws and all
Environmental Permits and all facilities currently owned, leased, used or
operated by TST have been, and continue to be, owned, leased, used or operated
in compliance in all material respects with all applicable Environmental Laws
and all Environmental Permits. Any past non-compliance with Environmental Laws
or Environmental Permits has been resolved without any pending, on-going or
future obligation, cost or Liability, and, to Gemtron’s Knowledge, there is no
requirement proposed for adoption or implementation of any future obligation,
cost or Liability under any applicable Environmental Law or Environmental
Permit.

- 19 -



--------------------------------------------------------------------------------



 



          4.24.2. Environmental Audits. Schedule 4.24 identifies (i) all
environmental audits, assessments, occupational health studies or similar
studies or analyses undertaken by, or at the direction of, Governmental
Authorities, TST or any predecessor in interest since January 1, 2003; (ii) the
most recent inspection of each operating facility by the U.S. Environmental
Protection Agency or other relevant Governmental Authority; (iii) written
communications with Governmental Authorities relating to issues of noncompliance
concerning Environmental Laws or Environmental Permits since January 1, 2003;
and (iv) any written claim or complaint received by TST concerning violations of
any Environmental Laws, in each case relating to the real property owned, leased
or occupied by TST, or TST’s operations, since January 1, 2003. No water
(including groundwater analyses), soil, air or asbestos samples have been taken
at any real property owned, leased or occupied by TST, or TST’s operations,
since January 1, 2003.
          4.24.3. Release, Storage or Disposal of Hazardous Materials. To
Gemtron’s Knowledge, Hazardous Materials have not been Released (i) on any real
property currently owned, leased or occupied by TST or (ii) during its period of
ownership, lease or occupancy, on any property formerly owned, leased or
occupied by, or on behalf of, TST. TST has reported promptly to appropriate
authorities any unauthorized Release of any Hazardous Material at any facility
leased, owned, used or operated by TST, or any predecessor in interest, which
was required to be reported under applicable Environmental Laws. Except as
disclosed in Schedule 4.24, to Gemtron’s Knowledge, (a) no real property
currently or formerly owned, leased or occupied by TST, (b) no real property
adjoining real property currently or formerly owned, leased or occupied by TST
and (c) no site or location used by TST or any predecessor in interest for the
storage, disposal or treatment of any Hazardous Material or other waste (i) has
been placed on the National Priorities List or its state equivalent; (ii) the
U.S. Environmental Protection Agency or other relevant Governmental Authority
has proposed, or is proposing, to place on the National Priorities List or state
equivalent; (iii) is on notice of, or subject to a claim, administrative order
or other demand either to take Remedial Action or to reimburse any Person who
has taken Remedial Action in connection with that site; (iv) has filed (or has
had filed with respect to it) notification of hazardous waste activities; or
(v) is on any state Comprehensive Environmental Response Compensation Liability
Information System List or equivalent list.
          4.24.4. Remedial Actions. TST is not conducting, nor has undertaken or
completed, any Remedial Action relating to any Release or threatened Release of
Hazardous Materials at real property owned, leased or occupied by TST or at any
other site, location or operation, either voluntarily or pursuant to the order
of any Governmental Authority or the requirements of any Environmental Law or
Environmental Permit. To Gemtron’s Knowledge, neither the execution of this
Agreement nor the consummation of the transactions contemplated hereby will
require any Remedial Action or notice to or consent of Governmental Authorities
or any third party pursuant to any applicable Environmental Law or Environmental
Permit.
          4.24.5. Storage Tanks. Except as set forth in Schedule 4.24 TST has
not owned or operated, and does not presently own or operate, any underground or
aboveground storage tanks. To Gemtron’s Knowledge, there are no underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits,
lagoons or other areas in which Hazardous Materials are being or have been
treated, stored or disposed on any real property owned, leased or occupied by
TST or, to Gemtron’s Knowledge, on any property formerly owned, leased or
occupied by, or on behalf of, TST. To Gemtron’s Knowledge, there are no wastes,
drums or containers disposed

- 20 -



--------------------------------------------------------------------------------



 



of or buried on, in or under the ground located on the premises owned or
operated by TST. TST has not disposed of or buried any wastes, drums or
containers on, in or under the ground or any surface waters located on the
premises owned or operated by TST. Neither TST nor any party acting on its
behalf, has disposed of or buried, or arranged to dispose of or bury, any waste,
drums or containers in or on the premises of a third party other than those
pursuant to and in compliance with all applicable Environmental Laws.
          4.24.6. PCBs and Asbestos. Except as set forth in Schedule 4.24, to
Gemtron’s Knowledge, there are no polychlorinated biphenyls, asbestos or
asbestos-containing materials or urea formaldehyde in or on premises owned or
operated by TST.
          4.24.7. Environmental Claims. There are no Environmental Claims
pending or threatened against TST and, to Gemtron’s Knowledge, there are no
circumstances that would reasonably be expected to form the basis of any
Environmental Claim, including with respect to any off-site disposal location
currently or formerly used by, or on behalf of, TST or any of its predecessors
or with respect to any facilities previously owned, leased or occupied by TST
that would be material.
     4.25. TST Products.
          4.25.1. Product Liability. Except as disclosed in Schedule 4.25, there
are no actions, suits, inquiries, proceedings, claims, or investigations by or
before any Governmental Authority pending or, to Gemtron’s Knowledge,
threatened, against or involving TST relating to any product alleged to have
been manufactured or sold by TST and alleged to have been defective or
improperly designed or manufactured.
          4.25.2. Warranties; Rebates. Except as disclosed in Schedule 4.25,
(i) no customer of TST has any right to return any products for credit or refund
pursuant to any formal or informal policy or practice of TST, (ii) TST has not
given any express or implied warranties in connection with sales by it,
(iii) TST has not offered any rebates, discounts, promotional credits or similar
benefits which are in force or may be otherwise claimed by any third party with
respect to any of TST’s products or services, and (iv) TST has not promised or
offered any customer or potential customer any future rebates, credits, price
reductions or similar benefits with respect to any of TST’s products or
services.
          4.25.3. Complaints. Except as described in Schedule 4.25, no customer
of TST has returned any products, applied for or requested any credit or refund
or submitted any written complaint with TST (or any Governmental Authority)
regarding performance of any of its products.
     4.26. Principal Customers and Suppliers. Schedule 4.26 sets forth separate
lists of the ten (10) largest customers of TST in terms of sales during the
years ended September 30, 2004, 2005 and 2006, and the ten (10) largest
suppliers to TST during the years ended September 30, 2004, 2005 and 2006,
showing in each case the approximate total sales and purchases by or from each
such customer or supplier during such period. Except as set forth on
Schedule 4.26, there are no customers or suppliers who accounted for more than
5% of sales or purchases, respectively, by TST during the periods shown.

- 21 -



--------------------------------------------------------------------------------



 



     Except as set forth on Schedule 4.26, since May 1, 2006, (i) there has not
been any material adverse change in the business relationship of TST with any
such named customer or supplier, or any other customer or supplier that is
material to its Business, and (ii) to Gemtron’s Knowledge, there has been no
material adverse change in the business of any customer or supplier listed on
Schedule 4.26, or any other customer or supplier that is material to its
Business, that could cause such customer to cease purchasing from or selling to
or dealing with TST or otherwise reduce in any material respect the amount (or
pricing) of such purchases, the amount of such sales or the extent of such
Person’s dealings with TST. To Gemtron’s Knowledge, no customer listed on
Schedule 4.26 intends to cease purchasing from or dealing with TST after the
Closing, intends to shift its purchases to a different technology, or intends to
alter in any material respect the amount of such purchases or the extent of
dealings with TST after the Closing. Except as set forth on Schedule 4.26, no
customer listed on Schedule 4.26 has requested price reductions or other changes
in the terms of sale offered by TST to such customer for periods after
September 30, 2006.
     4.27. Copies of Documents. Copies of all documents specifically referenced
in the Schedules have been delivered to Methode, and such copies are true,
correct and complete copies thereof, and include all amendments, supplements or
modifications thereto or waivers thereunder.
5. REPRESENTATIONS AND WARRANTIES OF GEMTRON CONCERNING GEMTRON.
     As an inducement for Methode to enter into this Agreement, Gemtron
represents and warrants to Methode as of the date hereof and as of the Closing
Date (except with respect to those representations and warranties that address
matters only as of a particular date, which are made as of such date) as
follows:
     5.1. Organization; Authorization. Gemtron is a corporation duly organized
and existing under the laws of the State of Tennessee. Gemtron has all necessary
power and authority to execute and deliver this Agreement and all other
agreements and documents to be executed and delivered by Gemtron pursuant to
this Agreement, and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and all other agreements
and documents to be executed and delivered by Gemtron pursuant hereto, and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on behalf of Gemtron. This Agreement
constitutes, and all other agreements and documents to be executed and delivered
by Gemtron pursuant to this Agreement, will constitute, the valid and binding
agreements of Gemtron, enforceable against Gemtron in accordance with their
respective terms, except that (i) such enforcement may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws, now or
hereafter in effect, affecting creditors’ rights generally, and (ii) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.
     5.2. No Violation; Gemtron Consents. Neither the execution and delivery of
this Agreement by Gemtron, nor of any other agreement or document to be executed
and delivered

- 22 -



--------------------------------------------------------------------------------



 



by Gemtron pursuant to this Agreement, nor the consummation by Gemtron of the
transactions contemplated hereby or thereby, will constitute a violation of, or
be in conflict with, or result in a cancellation of or constitute a default
under, or create (or cause the acceleration of the maturity of) any debt,
obligation or Liability affecting the Acquired Interests pursuant to, or result
in the creation or imposition of any Lien upon the Acquired Interests under:
(a) any term or provision of the certificate of incorporation or bylaws of
Gemtron; (b) any judgment, decree, order, regulation or rule of any court or
other Governmental Authority to which Gemtron is subject; (c) any applicable
Law, or (d) any Contract, to which Gemtron is a party or by which Gemtron is
bound.
     Except for the expiration of the waiting period under the HSR Act with
respect to the filing made thereunder by Gemtron and Methode prior to the date
hereof and except as set forth on Schedule 5.2, no material consent of, or
notice to, or filing with any Governmental Authority or any other Person is
required to be obtained or given by Gemtron in connection with the execution,
delivery or performance of this Agreement or any other agreement or document to
be executed, delivered or performed hereunder by Gemtron.
     5.3. Ownership of TST. As of the Closing, Gemtron will be the sole member
of TST and the lawful, record and beneficial owner of, and have good and valid
title to, all of the Acquired Interests, free and clear of all Liens. There are
no subscriptions, options, warrants, rights or other agreements granting to any
Person any interest in or right to acquire from Gemtron at any time, or upon the
happening of any stated event, any Interests, any securities convertible into or
exchangeable for any Interest, or any interest therein.
6. REPRESENTATIONS AND WARRANTIES OF METHODE.
     Methode represents and warrants to Gemtron as of the date hereof and as of
the Closing Date (except with respect to those representations and warranties
that address matters only as of a particular date, which are made as of such
date) as follows:
     6.1. Organization; Authorization. Methode is a corporation duly organized
and existing under the laws of the State of Delaware. Methode has all requisite
corporate power and authority to execute and deliver this Agreement and all
other agreements and documents to be executed and delivered by Methode pursuant
this Agreement and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and all other agreements
and documents to be executed and delivered by Methode pursuant hereto, and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on behalf of Methode. This Agreement
constitutes, and all other agreements and documents to be executed and delivered
by Methode pursuant to this Agreement will constitute, the valid and binding
agreements of Methode, enforceable against Methode in accordance with their
respective terms, except that (i) such enforcement may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws, now or
hereafter in effect, affecting creditors’ rights generally, and (ii) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

- 23 -



--------------------------------------------------------------------------------



 



     6.2. No Violation; Methode Consents. Neither the execution and delivery of
this Agreement by Methode, nor of any other agreement or document to be executed
and delivered by Methode pursuant to this Agreement, nor the consummation by
Methode of the transactions contemplated hereby or thereby will constitute a
violation of, or be in conflict with, or result in a cancellation of, or
constitute a default under: (a) any term or provision of the certificate of
incorporation or bylaws of Methode; (b) any judgment, decree, order, regulation
or rule of any court or other Governmental Authority to which Methode is
subject; (c) any applicable Law; (d) any Contract to which Methode is a party or
is bound.
     Except for the expiration of the waiting period under the HSR Act with
respect to the filing made thereunder by Gemtron and Methode prior to the date
hereof and except as set forth on Schedule 6.2, no material consent of, or
notice to, or filing with, any Governmental Authority or any other Person is
required to be obtained or given by Methode in connection with the execution,
delivery or performance of this Agreement or any other agreement or document to
be executed, delivered or performed hereunder by the Methode.
7. COVENANTS PRIOR TO CLOSING.
     7.1. Conduct of Business; No Material Change. Until the Closing, Gemtron
will cause TST to conduct its Business only in the Ordinary Course of Business
and will make no material change in the Business or operations of TST. Without
limiting the generality of the foregoing, until the Closing:
     (a) TST will, and Gemtron will cause TST to (i) use Reasonable Efforts to
continue its advertising and promotional activities, and pricing and purchasing
policies, in accordance with past practice; and (ii) use Reasonable Efforts to
preserve intact and in good condition its Business organization, properties and
assets, keep available the services of the present officers, employees and
agents of TST, continue in full force and effect without material modification
all existing policies or binders of insurance, and preserve its current
relationships with its customers, suppliers, and other Persons with which it has
significant business relationships.
     (b) Without Methode’s prior written consent, TST will not, and Gemtron will
not make or permit TST to, (i) enter into any Contract which, if entered into
prior to the date hereof, would have been required to be disclosed to Methode
pursuant to Section 4.11, Section 4.12, Section 4.16, Section 4.18, Section 4.20
or Section 4.21 hereof, (ii) take any action enumerated in items (d) through
(t) of Section 4.8 hereof, (iii) incur any Indebtedness or subject any property
or asset of TST to a Lien (other than a Permitted Lien), (iv) modify the
compensation paid or payable to any present or former employee or contractor of
TST, or (v) agree to or commit to do any of the foregoing.
     7.2. Investigation. Gemtron shall cause TST at all reasonable times to
allow Methode and its representatives reasonable access during normal business
hours to all offices, operations, equipment, property, assets, books, contracts,
commitments, records and affairs of TST for the purpose of familiarizing
themselves with the operation and conduct of all aspects of its Business and for
the purpose of reasonable inspection, examination, audit, counting and copying;
provided

- 24 -



--------------------------------------------------------------------------------



 



such access shall not unreasonably interfere with the operation and conduct of
the Business of TST. Gemtron shall cause TST at all reasonable times to allow
Methode and its representatives to discuss the affairs, finances and accounts of
TST with the respective directors, officers, employees and representatives of
TST during normal business hours, provided such access shall not unreasonably
interfere with the operation and conduct of the Business of TST. Without
limitation to the foregoing, Gemtron will swiftly take all necessary steps to
assure TST management fully and timely assist and cooperate with the foregoing
requirements. Gemtron shall have the right to have a Gemtron corporate
representative present during such access and interviews.
     7.3. Preserve Accuracy of Representations and Warranties; Schedules.
Gemtron will, and will cause TST to, refrain from taking any action outside the
Ordinary Course of Business which would render any representation and/or
warranty contained in Section 4 or Section 5 of this Agreement inaccurate as of
the Closing Date, except with respect to any representation and/or warranty that
addresses matters only as of a particular date, which shall remain true and
correct as of such date, and except for changes in such representations and
warranties specifically permitted by this Agreement.
     From time to time prior to the Closing Date, Gemtron will promptly
supplement or amend any Schedules provided for in this Agreement (i) if any
matter arises hereafter which, if existing or occurring at or prior to the date
of this Agreement, would have been required to be set forth or described in any
such Schedule, or (ii) if it becomes necessary to correct any information in any
such Schedule which has become inaccurate; provided, however, that for purposes
of determining the rights and obligations of the parties under this Agreement,
any such supplemental or amended disclosure by any party shall not be deemed to
have been disclosed as of the date hereof, to constitute a part of, or an
amendment or supplement to, such party’s Schedules, or to cure any breach or
inaccuracy of a representation or warranty.
     7.4. Notice of Certain Events. Gemtron shall promptly notify Methode of any
of the following:
     (a) any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated under this Agreement;
     (b) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated under this Agreement;
     (c) any actions, suits, claims, investigations or proceedings commenced or,
to Gemtron’s Knowledge, threatened against, relating to or involving or
otherwise affecting TST that relate to the consummation of the transactions
contemplated under this Agreement; and
     (d) any material breach of a representation, warranty or covenant of TST or
Gemtron contained herein or the occurrence of any event constituting a Material
Adverse Effect on TST.

- 25 -



--------------------------------------------------------------------------------



 



     7.5. Regulatory Authorizations; Notices and Consents.
          7.5.1. Governmental Approvals for Gemtron’s and TST’s Performance.
Gemtron shall use, and cause TST to use, Reasonable Efforts to obtain all
authorizations, consents, orders and approvals of all Governmental Authorities
and officials that may be or become necessary for its execution and delivery of,
and the performance of its obligations pursuant to, this Agreement and will
cooperate fully with Methode in promptly seeking to obtain all such
authorizations, consents, orders and approvals.
          7.5.2. Consents of Third Parties for Gemtron’s and TST’s Performance.
Gemtron shall give, and cause TST to give, promptly such notices to third
parties and use Reasonable Efforts to obtain such third party consents and
estoppel certificates as Methode may in its reasonably discretion deem necessary
or desirable in connection with the transactions contemplated by this Agreement.
          7.5.3. Governmental Approvals for Methode’s Performance. Methode shall
use Reasonable Efforts to obtain all authorizations, consents, orders and
approvals of all Governmental Authorities and officials that may be or become
necessary for its execution and delivery of, and the performance of its
obligations pursuant to, this Agreement.
          7.5.4. HSR Filings. Without limiting the generality of the foregoing,
the parties acknowledge that each of Methode and Gemtron have filed Notification
and Report Forms with the Federal Trade Commission and the Antitrust Division of
the United States Department of Justice under the HSR Act. Each of Methode and
Gemtron will use Reasonable Efforts to obtain an early termination of the
applicable waiting period, and will promptly make any further filings and submit
any further materials or information pursuant thereto that may be necessary,
proper, or advisable in connection therewith.
     7.6. Excluded Assets and Liabilities. Prior to the Closing, Gemtron will,
and will cause TST to: (a) cancel or repay in full all Indebtedness held by
Gemtron or its Affiliates with respect to TST (other than accounts payable
arising in the ordinary course reflected on the Closing Statement), (b) repay in
full all Indebtedness held by TST with respect Gemtron and its Affiliates (other
than accounts receivable arising in the ordinary course reflected on the Closing
Statement), and (c) and terminate all Contracts between TST and Gemtron or its
Affiliates other than the Supply Agreement and Shared Service Agreement
delivered pursuant to Section 8.2; which transactions, in each case, shall be in
form and substance acceptable to Methode.
     7.7. No Solicitation; Other Offers. From the date of this Agreement until
the Closing or the termination hereof, Gemtron will not, and will cause TST, and
the officers, directors, employees, investment bankers, attorneys, accountants,
consultants or other agents or advisors of Gemtron and TST not to, directly or
indirectly, (i) solicit, initiate, or encourage the submission of any proposal
or offer from any Person relating to the acquisition of any Interests of TST
(including any acquisition structured as a merger, consolidation, or share
exchange), (ii) solicit, initiate, or encourage the submission of any proposal
or offer from any Person relating to the acquisition of any material assets of
TST (excluding Inventories in the Ordinary Course of Business), or (iii)
participate in any discussions or negotiations with any Person regarding,
furnish any information with respect to, assist or participate in, or facilitate
in any other manner

- 26 -



--------------------------------------------------------------------------------



 



any effort or attempt by any Person to do or seek, any of the foregoing.
Promptly after the Closing, Gemtron shall assign to TST any non-disclosure
agreements or confidentiality agreements that are currently in effect between
Gemtron or its Affiliates (other than TST) and any Person who has executed any
such agreement in connection with any proposal, offer, discussion, negotiation
or investigation relating to the acquisition of Interests of TST or any material
assets of TST.
     7.8. Employee Departures. In the event that any employee of TST resigns or
otherwise terminates his or her employment with TST or (without prejudice to the
restrictions set forth in Section 7.1) has his or her employment terminated by
TST prior to Closing, Gemtron will cause TST to provide written notification to
each such employee reminding the employee of his or her obligations to TST with
respect to confidentiality, disclosure and ownership of inventions and
noncompetition obligations in form and substance acceptable to Methode. Gemtron
will cause TST to provide a copy of any written communications (and to use
Reasonable Efforts to notify Methode of any oral communications) related to
confidentiality, disclosure and ownership of inventions and noncompetition
obligations, including with respect to any dispute or potential dispute relating
to the foregoing or relating to any other matter, between such former employee
and TST and/or Gemtron.
     7.9. TST Bonus Rights Settlement Plan Payments. In the event that any
payments contemplated by the TST Bonus Rights Settlement Plan become due and
payable after the date of this Agreement and prior to Closing, TST shall pay
such all amounts (including principal and interest) when due.
     7.10. Satisfaction of Closing Conditions.
          7.10.1. Methode’s Closing Conditions. Gemtron and TST agree to use
Reasonable Efforts to satisfy the conditions to Methode’s obligation to
consummate the Closing set forth in Sections 8.1 and 8.2 hereof. Without
limitation to the foregoing, Gemtron shall execute and deliver, and cause TST to
execute and deliver, at the Closing the documents, agreements and instruments
listed in Sections 8.2.3, 8.2.4, 8.2.6, 8.2.7, 8.2.8 and 8.2.11.
          7.10.2. Gemtron’s Closing Conditions. Methode agrees to use Reasonable
Efforts to satisfy the conditions to Gemtron’s obligation to consummate the
Closing set forth in Sections 8.1 and 8.3 hereof. Without limitation to the
foregoing, Methode shall execute and deliver at the Closing the documents,
agreements and instruments listed in Sections 8.3.3, 8.3.6 and 8.3.7.
8. CONDITIONS TO CLOSING.
     8.1. Mutual Conditions. The respective obligations of each party to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment at or prior to Closing of each of the following conditions:
          8.1.1. No Suit. No suit, action or other proceeding or investigation
shall to the knowledge of any party to this Agreement be threatened or pending
before or by any Governmental Agency or by any third party restraining or
prohibiting the consummation of the transactions contemplated by this Agreement.

- 27 -



--------------------------------------------------------------------------------



 



          8.1.2. HSR Waiting Period. The applicable waiting period under the HSR
Act, or any similar foreign regulatory regime, shall have expired or been
terminated.
     8.2. Conditions to Methode’s Obligations. The obligations of Methode to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment at or prior to Closing of each of the following conditions:
          8.2.1. Representations and Warranties. All representations and
warranties made by Gemtron contained in this Agreement shall be true and correct
in all material respects on the date of this Agreement and as of the Closing
Date as though such representations and warranties were made as of the Closing
Date, except for those representations and warranties that address matters only
as of a particular date, which shall remain true and correct as of such date,
provided that for purposes of this Section 8.2.1, any materiality qualifiers
with respect to such representations and warranties shall be ignored..
          8.2.2. Covenants. Gemtron and TST shall have duly performed or
complied in all respects with all of the obligations to be performed or complied
with by each of them under the terms of this Agreement on or prior to Closing.
          8.2.3. Intentionally Omitted.
          8.2.4. Consents and Approvals. All material authorizations, consents,
waivers, approvals or other action required in connection with the execution,
delivery and performance of this Agreement by Gemtron and TST and the
consummation by Gemtron and TST of the transactions contemplated in this
Agreement, all as so indicated in Schedule 8.2.4, shall have been obtained.
          8.2.5. No Material Adverse Effect. There shall have occurred and be
continuing no Material Adverse Effect (whether or not covered by insurance).
          8.2.6. Payoff Letter. Gemtron shall have delivered to Methode a payoff
letter (the “Payoff Letter”) for all outstanding Indebtedness of TST, in form
and substance acceptable to Methode, in its reasonable discretion.
Notwithstanding anything herein to the contrary, this condition shall only be
satisfied if such Payoff Letters specify an aggregate payoff amount less than
the Closing Payment minus the Bonus Rights Settlement Amount.
          8.2.7. Supply Agreement. TST and Gemtron shall have executed and
delivered to Methode a Supply Agreement in substantially the form attached
hereto as Exhibit B (the “Supply Agreement”), and such Supply Agreement shall
not have been amended, cancelled, terminated or otherwise modified.
          8.2.8. Shared Services Agreement. TST and Schott North America, Inc.
shall have executed and delivered to Methode a Shared Services Agreement in
substantially the form attached hereto as Exhibit C (the “Shared Services
Agreement”), and such Shared Services Agreement shall not have been amended,
cancelled, terminated or otherwise modified.

- 28 -



--------------------------------------------------------------------------------



 



          8.2.9. Bonus Rights Letters of Credit Arrangements. Chase Bank shall
have consented to Methode’s assumption of Gemtron’s obligations under the Bonus
Rights Letters of Credit, including all costs and fees associated therewith.
          8.2.10. Technology Review. Methode shall be satisfied in its
reasonable discretion that all Technology used by TST is adequately protected by
Intellectual Property rights owned exclusively by TST.
          8.2.11. Closing Documents. The following documents shall have been
delivered to Methode:
     (a) Instruments of Assignment. Instruments of assignment transferring,
assigning and conveying to Methode (or its designated Subsidiary) all right,
title and interest in the Acquired Interests, free and clear of all Liens, duly
executed by Gemtron.
     (b) Noncompetition Agreement. A Noncompetition and Confidentiality
Agreement executed by Gemtron, SCHOTT AG and AFG Industries, Inc. in favor of
TST and Methode in substantially the form attached hereto as Exhibit D (the
“Noncompetition Agreement”).
     (c) Certified Charter. A true and complete copy of the certificate of
formation of TST, certified by the Secretary of State of Delaware as of a recent
date prior to the Closing Date.
     (d) Good Standings. Certificates of legal existence and good standing for
TST issued as of a recent date prior to the Closing Date by the Secretaries of
State of Delaware, Illinois and each other jurisdiction in which it is qualified
to do business and a certificate of legal existence and good standing for
Gemtron issued as of a recent date prior to the Closing Date by the Secretary of
State of Tennessee.
     (e) Secretary’s Certificates. A certificate of the Secretary of each of TST
and Gemtron dated as of the Closing Date certifying (i) that the certified
certificate of formation of TST delivered to Methode has not been amended or
modified since the date thereof, (ii) true and complete copies of the operating
agreement of TST, as in effect at the Closing, (iii) the resolutions of the
operating board and members, or the directors, as the case may be, for each of
TST and Gemtron authorizing the execution, delivery and performance of this
Agreement and/or all other agreements, instruments, certificates and documents
executed by such Person in connection herewith, and (iv) the incumbency of the
officers of TST and Gemtron executing and delivering this Agreement and/or all
other agreements, instruments, certificates and documents executed by such
Person in connection herewith.
     (f) Minute Books. All books and records related to TST, including the true
and complete minute books of TST containing the records of meetings of members,
operating board and any committees of the operating board, together with the
true and complete Interest transfer and ownership records of TST showing all
transfers of Interests of TST to date and containing all cancelled certificates
representing Interests (if any).

- 29 -



--------------------------------------------------------------------------------



 



     (g) Resignations. Resignations of all of the members of the operating board
of TST and of the Secretary and Treasurer of TST.
     8.3. Conditions to Gemtron’s and TST’s Obligations. The obligations of
Gemtron and TST to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment at or prior to the Closing of each of the
following conditions:
          8.3.1. Representations and Warranties. All representations and
warranties made by Methode contained in this Agreement shall be true and correct
in all material respects on the date of this Agreement and as of the Closing
Date as though such representations and warranties were made as of the Closing
Date, except for those representations and warranties that address matters only
as of a particular date, which shall remain true and correct as of such date,
provided that for purposes of this Section 8.3.1, any materiality qualifiers
with respect to such representations and warranties shall be ignored.
          8.3.2. Covenants. Methode shall have duly performed or complied in all
material respects with all of the obligations to be performed or complied with
by it under the terms of this Agreement on or prior to Closing.
          8.3.3. Intentionally Omitted.
          8.3.4. Approvals. All material authorizations or approvals or other
action required in connection with the execution, delivery and performance of
this Agreement by Methode, and the consummation by Methode of the transactions
contemplated hereby shall have been obtained.
          8.3.5. Purchase Price. Methode shall have paid to Gemtron the Closing
Payment (less amounts paid to third parties pursuant to the Payoff Letters)
payable at Closing in accordance with Section 2.1.2 hereof.
          8.3.6. Bonus Rights Letters of Credit Arrangements. As of the Closing,
(a) Methode shall have executed such documentation as reasonably required by
Chase Bank to assume the obligations of Gemtron under the Bonus Rights Letters
of Credit, including all costs and fees associated therewith, and (b) Chase Bank
shall have executed such documentation as reasonably required by Gemtron to
release, waive and forever discharge Gemtron from any and all Liabilities with
respect to such Bonus Rights Letters of Credit.
          8.3.7. Closing Documents. The following documents shall have been
delivered to Gemtron:
     (a) Certified Charter. A true and complete copy of the articles of
incorporation of Methode, certified by its jurisdiction of incorporation as of a
recent date prior to the Closing Date.
     (b) Good Standings. Certificates of legal existence and good standing for
Methode issued as of a recent date prior to the Closing Date by the State of
Delaware.

- 30 -



--------------------------------------------------------------------------------



 



     (c) Secretary’s Certificate. A certificate of the Secretary of Methode
dated as of the Closing Date certifying (i) that the certified articles of
incorporation of Methode delivered to Gemtron have not been amended or modified
since the date thereof, (ii) true and complete copies of the bylaws of Methode
as in effect at the Closing, (iii) the resolutions of the board of directors of
Methode authorizing the execution, delivery and performance of this Agreement,
and (iv) the incumbency of the officers of Methode delivering instruments and
certificates pursuant to this Agreement.
9. TERMINATION.
     9.1. Termination of Agreement Prior to Closing. This Agreement and the
transactions contemplated hereby may be terminated at any time prior to the
Closing, as follows:
          9.1.1. Mutual Consent. By mutual consent of all of the parties to this
Agreement.
          9.1.2. Breach. By Methode on the one hand or by Gemtron on the other
hand by reason of the breach by the other in any material respect of any of its
representations, warranties, covenants or agreements contained in this
Agreement, which breach has not been cured within ten (10) days after notice
thereof.
          9.1.3. Respective Conditions. By Methode on the one hand or by Gemtron
on the other hand if the conditions precedent to its respective obligations
contained in Sections 8.2 or 8.3 hereof have not been met in all material
respects at the Closing through no fault of the terminating party by January 31,
2007, or such later date as may be agreed to by Methode and Gemtron (the
“Termination Date”).
          9.1.4. Mutual Conditions. By Methode on the one hand or by Gemtron and
TST on the other hand if any of the conditions described in Section 8.1 shall
not have been fulfilled through no fault of the terminating party by the
Termination Date.
     9.2. Effect of Termination Prior to Closing. If this Agreement is
terminated pursuant to Section 9.1 above, all rights and obligations of the
parties hereunder shall terminate without any Liability on the part of any
party, except for any Liability of any party then in breach of any
representation, warranty, covenant or obligation hereunder.
10. INDEMNIFICATION.
     From and after the Closing, the parties shall be indemnified as set forth
below.
     10.1. Indemnification Obligations of Methode. Methode covenants and agrees
with Gemtron that it shall reimburse and indemnify Gemtron and its directors,
managers, officers, employees, shareholders, members, agents and representatives
(the “Gemtron Indemnified Parties”) for, and hold harmless Gemtron Indemnified
Parties from, any and all Claims incurred by any of Gemtron Indemnified Parties
after the Closing that result from:

- 31 -



--------------------------------------------------------------------------------



 



     (a) any inaccuracy in or breach of any representations or warranties made
by Methode in this Agreement or the Schedules or any other written certificate
furnished to Gemtron by or on behalf of Methode pursuant to this Agreement;
     (b) any nonfulfillment of any covenant or agreement of Methode under this
Agreement;
     (c) any Taxes, payments or accruals or salaries, wages, amounts payable
under Employee Plans or otherwise to employees or agents of TST, and other
Liabilities of TST, in each case, relating to and incurred with respect to the
periods after the Closing Date, except to the extent covered by Gemtron’s
indemnification obligations in Section 10.2;
     (d) any fees, expenses or other payments incurred or owed by Methode to any
brokers or comparable third parties retained or employed by Methode or its
Affiliates in connection with the transactions contemplated by this Agreement;
or
     (e) any claims made by a third party alleging facts which, if true, would
entitle Gemtron Indemnified Parties to indemnification pursuant to (a) through
(d) above.
     10.2. General Indemnification Obligations of Gemtron. Gemtron covenants and
agrees with Methode that it shall reimburse and indemnify Methode and its
Affiliates (including TST) and their respective directors, officers, employees
and agents (excluding those directors, officers and employees of TST who were
directors, officers or employees of TST as of the Closing to the extent (and
only to the extent) any such person (x) contributed to any inaccuracy in or
breach of any representation or warranty giving rise to such Claim, including by
making any untrue statement of a material fact or failing to state a material
fact necessary in order to make the statements contained herein not misleading,
and (y) is not entitled to, and does not receive, indemnification from TST for
such actions) (the “Methode Indemnified Parties”) for, and hold harmless Methode
Indemnified Parties from, any and all Claims incurred by any of Methode
Indemnified Parties after the Closing that result from:
     (a) any inaccuracy in or breach of any representations or warranties made
by Gemtron in this Agreement or the Schedules or any other written certificate
furnished to Methode by or on behalf of Gemtron pursuant to this Agreement;
     (b) any nonfulfillment of any covenant or agreement of Gemtron under this
Agreement;
     (c) any Taxes, payments or accruals or salaries, wages, bonuses, vacation,
amounts payable under Employee Plans or otherwise to employees or agents of TST,
and other Liabilities of TST, in each case, relating to and incurred with
respect to the periods on or prior to the Closing Date, whether or not due or
payable on or prior to the Closing Date, but only to the extent such Taxes,
payments and Liabilities are not properly reflected in the Final Closing
Statement;

- 32 -



--------------------------------------------------------------------------------



 



     (d) any litigation or legal compliance matters to the extent relating or
due to the conduct of TST’s Business on or prior to the Closing Date, including
the claims described in Schedule 4.15 and/or Schedule 4.21 hereto;
     (e) the final amount paid for warranty, product recall or product liability
claims arising from occurrences on or prior to the Closing Date (whether or not
such claim is then asserted);
     (f) any fees, expenses or other payments incurred or owed by Gemtron or TST
to any brokers, finders or comparable third parties retained or employed by them
or their Affiliates in connection with the transactions contemplated by this
Agreement;
     (g) any and all other Liabilities to the extent arising prior to the
Closing, except for Liabilities (including trade payables incurred in the
Ordinary Course of Business) reflected on the Final Closing Sheet and taken into
account in the calculation of the Net Working Capital Adjustment and except for
the capital lease obligations reflected in the Financial Statements and
disclosed on Schedule 4.12;
     (h) any and all Liabilities relating to Item 1 of Schedule 4.7;
     (i) any claims made by a third party alleging facts which, if true, would
entitle the Methode Indemnified Parties to indemnification pursuant to
(a) through (h) above.
     10.3. Special Intellectual Property Indemnification Obligations of Gemtron.
For purposes of this Agreement, “Covered IP Litigation” shall include any Claim
commenced, filed or otherwise instituted before a Governmental Authority or an
arbitration panel by Methode or TST against any Person employed by TST on or at
any time prior to the Closing Date (each a “Covered Employee”) or by a Covered
Employee against Gemtron or TST, involving claims or allegations that such
Covered Employee (or any Affiliate or employer of a Covered Employee) has
infringed, is infringing or is threatening to infringe upon any TST Intellectual
Property rights, or that such Covered Employee has breached, is in breach of or
is threatening to breach an Employee IP Agreement or that such Covered Employee
is not bound by, or is allegedly not bound by, the terms of TST’s standard
Employee IP Agreement or has violated such Covered Employee’s common law
obligations with respect to Intellectual Property.
     In the event that any Covered IP Litigation arises prior to the third
anniversary of the Closing Date, then Gemtron shall reimburse and indemnify
Methode or TST, as applicable, for fifty percent (50%) of all necessary and
reasonable out-of-pocket legal fees and/or expenses (including reasonable
attorneys’ and expert fees, reasonable travel expenses, court costs and other
expenditures) in excess of Five Hundred Thousand Dollars ($500,000) incurred by
Methode or TST, as applicable, in pursuing, defending, settling or otherwise
prosecuting such Covered IP Litigation; provided that the aggregate liability of
Gemtron to Methode or TST for indemnification under this Section 10.3 shall be
limited to One Million Dollars ($1,000,000).
     10.4. Nature and Survival of Representations and Warranties. The
representations and warranties contained in this Agreement shall survive the
Closing (in the absence of a showing of willful and knowing misrepresentation or
breach by the party making such representation or

- 33 -



--------------------------------------------------------------------------------



 



warranty) until the third anniversary of the Closing Date, except that (a) the
representations and warranties set forth in Section 4.5 (Capitalization) and 5.3
(Ownership of TST) shall survive indefinitely, (b) the representations and
warranties set forth in Section 4.24 (Environmental Matters) shall survive until
the fifth anniversary of the Closing Date and (c) the representations and
warranties set forth in Section 4.9 (Taxes) and Section 4.19 (Employee Benefits)
shall survive until ninety (90) days after the expiration of the applicable
statute of limitations. If written notice of a Claim has been given to the party
against whom indemnification is sought prior to the expiration of the applicable
representation and warranty, then the relevant representation and warranty shall
survive as to such Claim, until such Claim has been finally resolved.
     10.5. Limitations on Indemnification Obligations.
          10.5.1. Threshold. Notwithstanding any other provision in this
Agreement to the contrary, no indemnification claims may be asserted by any
party pursuant to Section 10.1(a) or Section 10.2(a) of this Agreement until the
aggregate amount of all such indemnification claims of the Methode Indemnified
Parties, on one hand, or Gemtron Indemnified Parties on the other hand, exceeds
Five Hundred Thousand Dollars ($500,000) in the aggregate (the “Aggregate
Threshold Amount”), at which time the party seeking indemnification shall be
entitled to assert all individual indemnification claims or groups of related
claims that exceed Twenty-Five Thousand Dollars ($25,000) (the “Individual
Threshold Amount”) in excess of the Aggregate Threshold Amount; provided that
Claims relating to indemnification claims based upon Sections 10.1(b) through
(d), Sections 10.2(b) through (i), Section 10.3 and Claims relating to
indemnification claims based upon a breach of the representations and warranties
set forth in Sections 4.3 (Stock Ownership) and 4.5 (Capitalization) of this
Agreement shall be subject to the Individual Threshold Amount, but not be
subject to the Aggregate Threshold Amount; provided further that (i) no
indemnification claims may be asserted by Methode Indemnified Parties pursuant
to Section 10.1(h) until the aggregate amount of such Claims exceeds Fifty
Thousand Dollars ($50,000) (the “Special Threshold Amount”) in the aggregate,
after which Gemtron shall be liable for all such Claims regardless of the
Individual Threshold Amount or the Aggregate Threshold Amount, and (ii) the
amount of any Claims asserted by Methode Indemnified Parties pursuant to
Section 10.1(h) shall be added to the amount of any Claims pursuant to
Section 10.2(a) for purposes of satisfying the Aggregate Threshold Amount.
          10.5.2. General Limitation on Amount. Notwithstanding anything to the
contrary in this Agreement, the aggregate liability of Gemtron to all Methode
Indemnified Parties, on one hand, and the aggregate liability of Methode to all
Gemtron Indemnified Parties, on the other hand, for all indemnification under
this Section 10 shall each be limited to Six Million Dollars ($6,000,000).
     10.6. Method of Asserting Claims. The party seeking indemnification (the
“Indemnitee”) will give prompt written notice to the other party or parties (the
“Indemnitor”) of any Claim which it discovers or of which it receives notice
after the Closing and which might give rise to a claim by it for indemnification
against Indemnitor under this Section 10, stating the nature, basis and (to the
extent known) amount thereof; provided that failure to give prompt notice shall
not jeopardize the right of any Indemnitee to indemnification except to the
extent

- 34 -



--------------------------------------------------------------------------------



 



that such failure prejudices the ability of the Indemnitor to defend such Claim
or to recover any payment under its applicable insurance coverage.
     In case of any Claim or suit by a third party or by any Governmental
Authority, or any legal, administrative or arbitration proceeding (a “Third
Party Claim”) with respect to which Indemnitor may have liability under the
indemnity agreement contained in this Section 10, Indemnitor shall be entitled
to participate in the defense of such Third Party Claim and, to the extent
desired by it, to assume the defense of such Third Party Claim, and after notice
from Indemnitor to Indemnitee of the election so to assume the defense of such
Third Party Claim, Indemnitor will not be liable to Indemnitee for any legal or
other expenses subsequently incurred by Indemnitee in connection with the
defense of such Third Party Claim unless Indemnitor does not actually assume the
defense of such Third Party Claim following notice of such election. Indemnitee
and Indemnitor will render to each other such assistance as may reasonably be
required of each other in order to insure proper and adequate defense of any
such Third Party Claim. If the Indemnitor actually assumes the defense of the
Indemnitee, the Indemnitee will not make any settlement of any Third Party Claim
which might give rise to liability of Indemnitor under the indemnity agreements
contained in this Section without the written consent of Indemnitor, which
consent shall not be unreasonably withheld, and the Indemnitor shall not agree
to make any settlement of any Third Party Claim which would not include the
unconditional release of the Indemnitee without the Indemnitee’s written
consent, which consent shall not be unreasonably withheld.
     10.7. Certain Limitations. OTHER THAN IN RESPECT OF A “THIRD PARTY CLAIM”
(AS DEFINED HEREIN), AND ABSENT FRAUD, AN INDEMNITOR WILL NOT BE LIABLE UNDER
THIS SECTION 10 IN RESPECT OF ANY CLAIM FOR INCIDENTAL, SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING CONSEQUENTIAL DAMAGES
RESULTING FROM BUSINESS INTERRUPTION OR LOST PROFITS.
     10.8. Setoff; Payment of Claims.
          10.8.1. Setoff by Methode. Methode is hereby authorized by Gemtron to
cause any final, non-appealable or undisputed Claims it or any other Methode
Indemnified Party may have against Gemtron under this Agreement to be paid by
reduction or offset of such Claims against any amounts payable by Methode (or
such other Methode Indemnified Party) to Gemtron pursuant to this Agreement. The
rights contained herein shall not be exclusive, but shall be in addition to any
other rights and remedies available to Methode pursuant to this Agreement.
          10.8.2. Setoff by Gemtron. Gemtron is hereby authorized by Methode to
cause any final, non-appealable or undisputed Claims it or any other Gemtron
Indemnified Party may have against Methode under this Agreement to be paid by
reduction or offset of such Claims against any amounts payable by Gemtron (or
such other Gemtron Indemnified Party) to Methode pursuant to this Agreement. The
rights contained herein shall not be exclusive, but shall be in addition to any
other rights and remedies available to Gemtron pursuant to this Agreement.
     10.9. Treatment of Claims. Amounts paid to or on behalf of an Indemnitor or
Indemnitee, as indemnification hereunder, shall be treated as adjustments to the
Purchase Price.

- 35 -



--------------------------------------------------------------------------------



 



     10.10. Insurance Recoveries. The amount of any losses for which an
Indemnitee shall be entitled to indemnification under this Section 10 shall be
net of the amount of any insurance recoveries actually received by or on behalf
of the Indemnitee or its Affiliates from third parties with respect to such
indemnifiable losses. The Indemnitee shall use Reasonable Efforts to collect any
such insurance within such time period. No pending insurance claim or right to
seek any insurance recovery shall delay or in any way affect the right of any
Indemnitee to indemnification hereunder. However, if an Indemnitee or its
Affiliates receives an insurance recovery from a third party in respect of an
indemnifiable loss under this Agreement after the full amount of such
indemnifiable loss has been paid by an Indemnitor or after the Indemnitor has
made a partial payment of such indemnifiable loss and the amount of such
insurance recovery exceeds the remaining unpaid balance of such indemnifiable
loss, then the Indemnitee shall promptly remit to the Indemnitor the excess (if
any) of (i) the sum of the amount theretofore paid by such Indemnitor in respect
of such indemnifiable loss plus the amount of the insurance recovery received
from the third party in respect thereof, less (ii) the full amount of such
indemnifiable loss.
     10.11. Exclusive Remedy. Absent fraud or willful and intentional breach by
any of the parties to this Agreement, from and after the Closing, the remedies
provided in this Section 10 shall be the sole and exclusive remedies of the
parties hereto (and any Gemtron Indemnified Parties or Methode Indemnified
Parties) for all disputes arising out of or relating to this Agreement or any
other agreements and documents executed and delivered pursuant to this
Agreement, and shall supersede and replace all other rights and remedies that
any of the parties may have hereunder.
11. POST-CLOSING AGREEMENTS.
     11.1. Tax Returns.
          11.1.1. Preparation of Tax Returns. Gemtron shall (i) timely file or
cause to be filed on behalf of TST all Tax Returns with respect to TST for all
periods commencing and ending prior to or on the Closing Date, and (ii) be
responsible for all Taxes due with respect to such Tax Returns, but only to the
extent such Taxes are not properly reflected as Liabilities on the Final Closing
Statement. All such Tax Returns described in this Section 11.1.1 shall be
prepared and filed using tax accounting methods and principles which are
consistent with those used in the Tax Returns applicable to TST for preceding
tax periods. In preparing such Tax Returns, no election shall be made with
respect to the computation of any item of income, deduction or credit of TST
which is inconsistent with the preparation of prior years’ Tax Returns filed for
TST. Gemtron shall deliver to Methode copies of the proposed form of each Tax
Return to be filed in accordance with this Section 11.1.1 no later than thirty
(30) days prior to the date such Tax Return is required to be filed for its
review and shall deliver to Methode a true and complete copy of each Tax Return
filed in accordance with this Section 11.1.1 within fifteen (15) days after the
date the Tax Return is filed with the applicable taxing authority. To the extent
Taxes properly reflected as Liabilities on the Final Closing Statement are
required to be paid with any Tax Return filed by Gemtron pursuant to this
Section 11.1.1, Methode shall pay over such amounts to Gemtron in immediately
available funds not less than ten (10) days prior to the date such Tax Return is
required to be filed by Gemtron.

- 36 -



--------------------------------------------------------------------------------



 



          11.1.2. Reimbursement of Refunds. If Methode or TST receives a refund
with respect to Taxes for which Gemtron is responsible under Section 10.2(c)
hereof, Methode will pay the amount of such refund to Gemtron within thirty
(30) days of receipt. If Gemtron receives a refund with respect to Taxes for
which Methode is responsible under Section 10.1(c) hereof, Gemtron will pay the
amount of such refund to Methode within thirty (30) days of receipt.
          11.1.3. Continued Cooperation. From and after the Closing, Gemtron and
Methode shall (i) each provide the other with such assistance as may reasonably
be requested by the other party in connection with the preparation of any Tax
Return, or the conduct of any audit or other examination by any taxing authority
or judicial or administrative proceedings relating to Liability for Taxes;
(ii) each retain and provide the other with any records or other information
that reasonably may be relevant to such Tax Return, audit or examination,
proceeding or determination; and (iii) each provide the other with adequate
information, including but not limited to any final determination of any such
audit or examination, proceeding or determination that may reasonably be
expected to affect any amount required to be shown on any Tax Return of the
other for any period. Without limiting the generality of the foregoing, Methode
shall retain, and shall cause TST to retain, and Gemtron shall retain, until
ninety (90) days after the applicable statute of limitations (including any
extensions) have expired, copies of all Tax Returns, supporting work schedules,
and other records or information that may be relevant to such Tax Returns for
all tax periods or portions thereof ending before or including the Closing and
shall not destroy or otherwise dispose of any such records without first
providing the other party with a reasonable opportunity to review and copy same.
     11.2. Releases. As of the Closing, Gemtron and its Affiliates hereby
release and discharge TST and each of its directors, officers, employees,
agents, Affiliates and their respective successors and assigns, and TST hereby
releases and discharges Gemtron, its Affiliates and their successors and
assigns, from any and all claims, contentions, demands, causes of action at law
or in equity, debts, Liens, agreements, notes, obligations, or Liabilities of
any nature, character or description whatsoever, whether known or unknown,
contingent or matured, which Gemtron, TST, or their respective Affiliates, or
any of them, may now or hereafter have against the other by reason of any
matter, event, thing or state of facts occurring, arising, done, omitted or
suffered to be done from the beginning of the world to the Closing Date;
provided, however, that this release is not intended to, and shall not release
Gemtron, TST or their respective Affiliates, from (a) any claims arising under
this Agreement, or under any other agreements executed and delivered by the
parties as contemplated in this Agreement or in such other agreements, and the
payment and performance by them of all of their respective obligations under
this Agreement and under such other agreements, or (b) any Liability
constituting accounts payable or accounts receivable arising in the ordinary
course in each case to the extent set forth upon the Closing Statement; and
further provided, however, Gemtron and its Affiliates do not release those
directors, officers and employees of TST who were directors, officers or
employees of TST as of the Closing to the extent (and only to the extent) any
such person (x) contributed to any inaccuracy in or breach of any representation
or warranty giving rise to any Claims pursuant to this Agreement, including by
making any untrue statement of a material fact or failing to state a material
fact necessary in order to make the statements contained herein not misleading,
and (y) is not entitled to, and does not receive, indemnification from TST for
such actions.

- 37 -



--------------------------------------------------------------------------------



 



     11.3. Employees. Methode acknowledges that all TST employees immediately
prior to the Closing Date shall continue as TST employees after the Closing
Date. Absent a written agreement between TST and an employee, all TST employees
shall be employed as “employees-at-will.”
     11.4. Gemtron’s Post-Closing Confidentiality Obligations. Gemtron hereby
acknowledges that all Trade Secrets concerning TST, the Technology and TST’s
Business and operations are owned by TST and Gemtron hereby further agrees that
from and after the Closing, Gemtron will not directly or indirectly disclose to
anyone (except as required by Law or by a Governmental Authority, in which event
Gemtron shall use Reasonable Efforts to notify TST in advance of such
disclosure) such Trade Secrets, or use or exploit such Trade Secrets.
     11.5. Employee Benefit Plans.
          11.5.1. Participation in Employee Plans. Effective as of the Closing
Date, (a) all TST employees shall cease participation in all Gemtron Employee
Plans, including the Gemtron Corporation Profit Sharing Plan and the Gemtron
Health Plan, and (b) such TST employees shall be eligible to participate in any
and all applicable Methode Employee Plans, including the Methode Electronics,
Inc. 401(k) Savings Plan (the “Methode Savings Plan”), subject to eligibility
requirements and the terms and conditions of the plan documents.
          11.5.2. Group Health Plan. As of the Closing Date, Methode shall
(a) waive any pre-existing condition limitation under the Methode Electronics,
Inc. Medical and Dental Plan in which TST employees and their eligible
dependents participate and (b) provide each TST employee with any credit for any
co-payments and deductibles incurred by any of them prior to the Closing Date
under the Gemtron Health Plan in order to satisfy any applicable deductible or
out-of-pocket requirements under the Methode Electronics, Inc. Medical and
Dental Plan.
          11.5.3. Vacation Pay. Methode shall cause each TST employee to be
credited with his or her years of service as of immediately prior to the Closing
Date for purposes of vacation pay.
          11.5.4. COBRA Benefits. In accordance with Treasury
Regulation Section 54.4980B-9 Q&A-7, as of the Closing Date, Methode shall
assume the liability for providing and administering all required notices and
benefits under COBRA to all TST employees whose employment terminates on or
after the Closing Date. Gemtron shall retain all liabilities and obligations
under COBRA for qualifying events that occurred prior to the Closing Date.
12. GENERAL PROVISIONS.
     12.1. Entire Agreement. This Agreement and the other agreements and
documents referred to herein and in that certain Confidentiality Agreement dated
September 30, 2004 by and between Methode and TST, as amended by that certain
letter agreement dated October 13, 2006 by and between Methode and TST, set
forth the entire understanding of the parties with respect to the subject matter
hereof. Any previous agreements or understandings between the parties regarding
the subject matter hereof are merged into and superseded by this Agreement.

- 38 -



--------------------------------------------------------------------------------



 



     12.2. Amendment; Waiver. This Agreement may be amended, supplemented or
interpreted at any time only by written instrument duly executed by each of the
parties hereto. Any of the terms or conditions of this Agreement may be waived
at any time by the party or parties entitled to the benefit thereof but only by
a written notice signed by the party or parties waiving such terms or
conditions.
     12.3. Expenses. Except as set forth in Section 3 of this Agreement, Methode
and Gemtron shall each pay its own expenses, including the expenses of its own
legal counsel, investment bankers, brokers and accountants, incurred in
connection with the preparation, execution and delivery of this Agreement and
the other agreements and documents referred to herein and the consummation of
the transactions contemplated hereby and thereby.
     12.4. Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be by hand-delivery, certified
or registered mail, return receipt requested; telecopier, or air courier to the
parties set forth below. Such notices shall be deemed given: at the time
personally delivered, if delivered by hand or courier; on the fifth (5th)
business day after being deposited in the mail, postage prepaid, if sent
certified or registered mail; and when receipt is acknowledged by facsimile
equipment if telecopied and if a copy is also promptly mailed by certified or
registered mail.

     
If to Methode:
  Methode Electronics, Inc.
 
  7401 West Wilson Avenue
 
  Chicago, Illinois 60706-4548
 
  Attention: President and Chief Executive Officer
 
  Telecopier: (708) 867-3288
 
   
Copy to:
  Lord, Bissell & Brook LLP
 
  111 South Wacker Drive
 
  Chicago, Illinois 60606
 
  Attention: James W. Ashley, Jr., Esq.
 
  Telecopier: (312) 443-0336
 
   
If to Gemtron:
  Gemtron Corporation
 
  615 Highway 68
 
  Sweetwater, Tennessee 37874
 
  Attention: Doug Roberts, President
 
  Telecopier: (423) 337-3448
 
   
Copy to:
  Schott North America, Inc.
 
  555 Taxter Road, 4th Floor
 
  Elmsford, New York 10523
 
  Attention: Manfred Jaeckel, VP, General Counsel
 
 
& Secretary
 
  Telephone: (914) 831-2280
 
  Telecopier: (914) 831-2380
And copy to:
   

- 39 -



--------------------------------------------------------------------------------



 



     
 
  Jenner & Block LLP
 
  330 North Wabash Avenue
 
  Chicago, Illinois 60611
 
  Attention: John F. Cox
 
  Telecopier: (312) 840-7396

     12.5. Assignment. Neither this Agreement nor any of the rights and
obligations hereunder may be assigned by any party, whether or not by operation
of law, without the prior written consent of the other parties hereto, provided
that Methode may transfer or assign this Agreement to a Subsidiary or any Person
succeeding to all or substantially all of the Interests or assets of TST (or
Methode) by way of an asset sale, merger, reorganization or otherwise without
the consent of any other parties, in each case, provided that Methode shall,
notwithstanding such transfer or assignment, remain primarily liable to Gemtron
for the performance of any and all obligations of Methode under this Agreement.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective heirs, legal representatives,
successors and permitted assigns of the parties hereto.
     12.6. Severability. If any term, provision, covenant or restriction in this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated as long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to either party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions hereby be
consummated as originally contemplated to the fullest extent possible.
     12.7. Counterparts; Facsimiles. This Agreement and all documents referenced
herein may be executed in any number of counterparts, each of which may be
executed by less than all of the parties hereto, each of which shall be
enforceable against the parties actually executing such counterparts, and all of
which together shall constitute one and the same instrument. Each party is
hereby authorized to rely upon and accept as an original any executed copy of
this Agreement or other document referenced herein which is sent by facsimile,
telegraphic or other electronic transmission.
     12.8. Construction. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof. The
terms “hereof,” “herein” and “hereunder” and terms of similar import are
references to this Agreement as a whole and not to any particular provision of
this Agreement. Section, clause, Schedule and Exhibit references contained in
this Agreement are references to Sections, clauses, Schedules and Exhibits in or
to this Agreement, unless otherwise specified. Common nouns and pronouns shall
be deemed to refer to the masculine, feminine, neuter, singular and plural, as
the identity of the person may in the context require. The use of the words
“include,” “including” or variations thereof in this Agreement shall be by way
of example rather than by limitation. The parties hereto acknowledge that all
parties participated equally in the drafting and negotiation of this Agreement
and were represented by counsel of

- 40 -



--------------------------------------------------------------------------------



 



their own choosing in connection therewith. Consequently, this Agreement shall
be construed without referencing to any rule of law, which provides that
ambiguities in a contract are to be resolved against the drafter thereof.
     12.9. Instruments of Further Assurance. Each of the parties hereto agrees,
upon the request of any of the other parties hereto, from time to time after the
Closing to execute and deliver to such other party or parties all such
instruments and documents of further assurance or otherwise as shall be
reasonable under the circumstances, and to do any and all such acts and things
as may reasonably be required to carry out the obligations of such requested
party hereunder.
     12.10. Public Announcements. No notices to third parties or other
publicity, including press releases, employee notifications, vendor
notifications and customer notifications, concerning any of the transactions
provided for herein shall be made by any party hereto unless planned and
coordinated jointly among the parties hereto, with each party approving any
press release in writing prior to release; provided that nothing herein shall
restrict or delay either party from issuing any press release or other publicity
to the extent required by Law.
     12.11. No Third Party Beneficiaries. Except for the provisions of
Section 10 relating to indemnified parties under this Agreement, (i) the
provisions of this Agreement are solely for the benefit of the parties hereto
and are not intended to confer upon any Person except the parties hereto any
rights or remedies hereunder, and (ii) there are no third party beneficiaries of
this Agreement and this Agreement shall not provide any third party with any
remedy or Claim or other right in excess of those existing without reference to
this Agreement.
     12.12. Governing Law. This Agreement shall be governed, construed and
enforced in accordance with the internal laws of the State of Illinois,
excluding any choice of law rules which may direct the application of the laws
of another jurisdiction.
     12.13. Disputes. Except for matters entrusted for determination to the
Independent Accounting Firm pursuant to Section 3.1.3, any controversy or claim
arising out of or relating to this Agreement, or the breach thereof (but
specifically excluding any controversy or claim arising out of or relating to
the Supply Agreement, the Shared Services Agreement or the Noncompetition
Agreement or the breach thereof), shall be settled by arbitration administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules. The number of arbitrators shall be one (1). The place of
arbitration shall be Chicago, Illinois. Any award rendered by the arbitrator
shall be in writing, reasoned on the basis of applicable Law and subject to all
of the terms, conditions and limitations of this Agreement, including Section 10
hereof. Each party shall bear its own costs and expenses and an equal share of
the arbitrator’s and administrative fees of arbitration. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.
[SIGNATURES ON FOLLOWING PAGE]

- 41 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties to
this Agreement on the day and year first above written.

                  GEMTRON CORPORATION       METHODE ELECTRONICS, INC.  
By:
  /s/ Douglas D. Roberts       By:   /s/ Donald Duda
 
                Name: Douglas D. Roberts       Name: Donald Duda Title:
President and Chief Operating Officer       Title: President and Chief Executive
Officer

 



--------------------------------------------------------------------------------



 



APPENDIX OF DEFINITIONS
     The following definitions shall be applicable for purposes of the Agreement
except as otherwise specifically provided to the contrary in the text of the
Agreement.
     “Affiliates” of a Person shall mean any Person controlling, controlled by
or under common control with that Person. “Control” for this purpose shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or interests, by contract, or otherwise.
     “CERCLA” shall mean the Comprehensive Environmental Response Compensation
and Liability Act of 1980, as amended.
     “Claim” shall mean any action, suit, claim, proceeding, investigation,
hearings, audit, charge, complaint, demand, injunction, judgment, order, decree,
ruling, loss, Tax, Lien, Liability, assessment, fine, penalty, amount paid in
settlement, damage, cost or expense (including court costs and reasonable
attorneys’ fees, expert fees and travel expenses).
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Contract” shall mean any oral or written contract, agreement, lease,
indenture, commitment or understanding (including purchase orders, sales orders
and supply contracts).
     “Environment” shall mean surface waters, groundwaters, surface water
sediment, soil, subsurface strata, ambient air and other environmental medium.
     “Environmental Claims” shall mean any and all actions, suits, demands,
demand letters, claims, Liens, notices of non-compliance or violation, notices
of Liability or potential Liability, investigations, proceedings, consent orders
or consent agreements to the extent relating to any Environmental Law,
Environmental Permit or any Hazardous Material or arising from any alleged
injury or threat of injury to health, safety or the Environment.
     “Environmental Law” shall mean any Law relating to pollution or protection
of the Environment, health, safety or natural resources or to the use, handling,
transportation, treatment, storage, disposal, Release or discharge of Hazardous
Materials, including CERCLA.
     “Environmental Permit” shall mean any permit, approval, identification
number, license, or other authorization or application therefor required for TST
to operate its Business, assets or properties as currently operated under any
currently applicable Environmental Law.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “GAAP” shall mean United States generally accepted accounting principles as
in effect from time to time.
     “Governmental Authority” shall mean any United States federal, state,
municipal or local (or any non-U.S. government, governmental, regulatory or
administrative) authority, department,

 



--------------------------------------------------------------------------------



 



agency, commission, board, bureau, or instrumentality (or political subdivision
thereof) or any court, tribunal, or judicial body.
     “Hazardous Materials” shall mean any waste or other substance that is
listed, defined, designated or classified as, or otherwise determined to be,
hazardous, radioactive, dangerous or toxic or a pollutant or a contaminant or
otherwise regulated under or pursuant to any Environmental Law, including any
admixture or solution thereof, and specifically including petroleum and all
derivatives thereof or synthetic substitutes therefore, radioactive materials,
asbestos or asbestos-containing materials, and polychlorinated biphenyls.
     “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
     “Indebtedness” of any Person means all obligations (whether interest,
principal, fees, penalties or otherwise) and Liabilities consisting of, without
duplication: (a) indebtedness for borrowed money or for the deferred purchase
price of property or services in respect of which such Person is liable,
contingently or otherwise, as obligor or otherwise (other than trade payables
and other current liabilities incurred in the Ordinary Course of Business) and
any commitment by which such Person assures a creditor against loss;
(b) obligations evidenced by debt securities bonds, debentures, notes or other
similar instruments; (c) obligations under capitalized leases in respect of
which such Person is liable, contingently or otherwise, as obligor, guarantor or
otherwise, or in respect of which obligations such Person assures a creditor
against loss; (d) any unsatisfied obligation of such Person for “withdrawal
liability” to a “multiemployer plan,” as such terms are defined under ERISA;
(e) obligations with respect to letters of credit issued for such Person’s
account, (f) secured by a Lien; or (g) arising from any guaranty for any of the
foregoing, including a guarantee in the form of an agreement to repurchase or
reimburse.
     “Independent Accounting Firm” has the meaning set forth in Section 3.3.1.
     “Intellectual Property” means (a) all trademarks, service marks,
certification marks, trade dress, logos, trade names, Internet domain names, and
corporate names, together with all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith, (b) all
copyrights, mask works and all applications, registrations, and renewals in
connection therewith, (c) all Trade Secrets; (d) all patents and patent
applications, and all divisions, reissues, continuations, extensions, re-exams,
continuations-in-part thereof, (e) all computer software (including data and
related documentation), and (f) and all other forms of intellectual property.
     “Interest” shall mean (i) any equity interest, membership interest or other
ownership interest in TST, including all rights to profits and losses, rights in
management and any and all other rights as a member or non-member holder
associated therewith, (ii) any other form of security issued by TST, and
(iii) any contractual, legal or other right to acquire any of the foregoing
(including any subscription agreement, option, warrant or convertible or
exchangeable security).
     “Inventories” means all inventories, including all raw materials, supplies,
work-in-process, and finished goods.
     “IRS” shall mean the Internal Revenue Service.

 



--------------------------------------------------------------------------------



 



     “Law(s)” shall mean any federal, state, local or foreign statute, law,
ordinance, regulation, rule, code, order, other requirement or rule of law, in
effect as of the date hereof and as of the Closing Date and as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment.
     “Liability” means any obligation or liability (whether direct or indirect,
whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether matured or unmatured, whether
liquidated or unliquidated, and whether due or to become due).
     “Lien” shall mean any mortgage, lien, pledge, charge, security interest,
encumbrance or other third party interest or claim of any nature whatsoever.
     “Material Adverse Effect” shall mean a material adverse effect upon or
change in (i) the Technology, properties, assets, Liabilities, financial
condition or results of operations of TST, taken as a whole, (ii) the continued
conduct, prior to the Closing, of the Business of TST, as presently conducted by
TST, or (iii) the ability of the Parties to consummate the transaction
contemplated by this Agreement; provided, however, that “Material Adverse
Effect” shall not include any changes, effects or events that are not specific
to TST or the Business and are caused by general changes in economic conditions
or general changes, including changes in a law, application to TST or the
Business, in the industry in which the Business operates.
     “Ordinary Course of Business” means the ordinary course of business
consistent with the past custom, practice and operations of TST (including with
respect to quantity and frequency).
     “Pension Plan” shall have the meaning defined in Section 3(2) of ERISA.
     “Permitted Liens” means any (i) mechanics’, materialmens’ and similar Liens
with respect to amounts not yet due and payable provided that such amounts are
reflected as current Liabilities in the Financial Statements and Final Closing
Statement, (ii) Liens for current Taxes being disputed in good faith and through
proper proceedings as disclosed on Schedule 4.9 or those not yet due and
payable, (iii) Liens securing rental payments under capital lease arrangements
reflected in the Financial Statements and disclosed on Schedule 4.12, (iv) Liens
encumbering real property at any of the Leased Facilities that do not materially
interfere with the use of the Leased Facilities by TST or the conduct by TST of
the Business thereon, and (v) Liens disclosed and described in Attachment 1 to
this Appendix of Definitions.
     “Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, a Governmental Authority (or
department, agency or political subdivision thereof) or any other person or
entity.
     “Reasonable Efforts” shall mean the commercially reasonable effort that a
Person ordinarily would use, apply or exercise to protect his own rights and
business, provided that when used in connection with the obtaining of a consent,
approval or other act of an unaffiliated third party or Governmental Authority,
“reasonable efforts” shall not require the commencement of litigation against or
acquisition of control of such third party.

 



--------------------------------------------------------------------------------



 



     “Release” shall mean actual or threatened disposing, discharging,
injecting, spilling, leaking, leaching, dumping, emitting, escaping, emptying,
seeping, placing, and the like into or upon any land or water or air or
otherwise into the Environment.
     “Remedial Action” shall mean any investigation, assessment, monitoring,
treatment, response, excavation, removal, remediation, or cleanup of Hazardous
Materials in the Environment.
     “Gemtron’s Knowledge” means (a) actual knowledge of the applicable facts
and circumstances of Doug Roberts, Gerhard Kiewel or Oliver Kille learned in the
ordinary course of their duties, or (b) the knowledge of the applicable facts
and circumstances of Tom Schreiber, Bob Erazmus, Dave Caldwell, Robert Campbell
or Greg Schreiber learned in the ordinary course of their duties in each case
after due inquiry by such persons to those TST employees who in the ordinary
course of their duties would be reasonably likely to have knowledge of the facts
or circumstances in question.
     “Subsidiary” shall mean any Person with respect to which a specified Person
(or Subsidiary thereof) owns a majority of the common stock or has the power to
vote or direct the voting of sufficient securities to elect a majority of the
directors.
     “Taxes” shall mean all federal, state, local and foreign income, excise,
property, sales, use, payroll, intangibles, franchise, gross receipts, license,
employment, severance, stamp, occupation, premium, windfall profits,
environmental, customs duties, capital stock, profits, withholding, social
security, Medicare, unemployment, disability, real property, personal property,
transfer, registration, value added, alternative or add-on minimum and other
taxes, fees, assessments or charge of whatever nature, and all penalties and
interest related thereto, whether disputed or not, including tax withholdings or
amounts paid to any Person or Liabilities for taxes as a result of being a
member of a unitary, consolidated or similar group or as a result of being a
party to any tax sharing, tax indemnity, tax allocation or similar agreement or
arrangement.
     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
     “Trade Secrets” shall mean all trade secrets and confidential business
information including all inventions, compositions, manufacturing and production
processes and techniques, business methods, processes and techniques (in each
case whether or not patentable), discoveries, developments, ideas, concepts,
research and development, databases, designs, formulae, methods, processes,
designs, drawings, specifications, and items of proprietary know-how,
information or data prospect lists, customer lists, supplier lists, projections,
analyses and market studies, pricing and cost information, and business and
marketing plans and proposals; provided that “Trade Secrets” do not include
non-proprietary information otherwise available to the industry or the public.
     “TST 1999 Bonus Rights Plan” means the TouchSensor Technologies, L.L.C.
1999 Bonus Payment Rights Plan, as may have been amended, together with all
Contracts with current or former TST employees relating thereto.

 



--------------------------------------------------------------------------------



 



     “TST 2001 Bonus Rights Plan” means the TouchSensor Technologies, L.L.C.
2001 Bonus Payment Rights Plan, as may have been amended, together with all
Contracts with current or former TST employees relating thereto.
     “TST 2006 Profit Sharing Plan” means TouchSensor Technologies, L.L.C. 2006
Bonus Payment Rights Plan, as set forth in the TST Bonus Rights Settlement Plan
and subsequently documented in the 2006 Bonus Payment Rights Plan dated
April 19, 2006, as may have been amended, together with all Contracts with
current or former TST employees relating thereto.
     “TST Bonus Rights Settlement Plan” means the TouchSensor Technologies,
L.L.C. Settlement of Bonus Payment Rights & Membership Units & Options & Closing
of Respective Plans Effective 12/30/05 adopted by TST.
     “TST Intellectual Property” means Intellectual Property owned by TST.
     “TST Option Plan” means the TouchSensor Technologies, L.L.C. Option Plan,
as may have been amended.
     “TST Organizational Documentation” means the Certificate of Formation of
TST, as amended, the Amended and Restated Operating Agreement of TST dated as of
October 11, 2000 and the membership interest certificates of TST.
     “TST Terminated Employee Bonus and Equity Plans” means the TST 1999 Bonus
Rights Plan, the TST 2001 Bonus Rights Plan and the TST Option Plan and all
grants issued, promised or made under any of the foregoing or any similar plans.
     “Welfare Plan” shall have the meaning defined in Section 3(1) of ERISA.

 